16‐2825‐cv(L) 
      BWP Media USA Inc. v. Polyvore, Inc. 
 1 

 2                                      In the
 3                 United States Court of Appeals
 4                           For the Second Circuit
 5                                    ________ 
 6                                          
 7                               AUGUST TERM, 2017 
 8                                          
 9                          ARGUED: SEPTEMBER 19, 2017 
10                            DECIDED: APRIL 17, 2019 
11                                          
12                          Nos. 16‐2825‐cv, 16‐2992‐cv 
13                                          
14      BWP MEDIA USA INC., DBA PACIFIC COAST NEWS, PACIFIC COAST NEWS, 
15                     NATIONAL PHOTO GROUP, LLC, 
16                      Plaintiffs‐Appellants‐Cross‐Appellees, 
17                                          
18                                        v. 
19                                          
20                                 POLYVORE, INC., 
21                      Defendant‐Appellee‐Cross‐Appellant. 
22                                    ________ 
23                                          
24                 Appeal from the United States District Court 
25                    for the Southern District of New York. 
26                  No. 13 Civ. 7867 – Ronnie Abrams, Judge. 
27                                    ________ 
28                                          
29    Before: NEWMAN, WALKER, and POOLER, Circuit Judges. 
30                                    ________ 
31     
             2                                                                No. 16‐2825‐cv(L) 
                                                                                                   
 1           BWP Media USA Inc., Pacific Coast News, and National Photo Group, LLC 

 2    (collectively “BWP”), appeal from a memorandum and order of the United States 

 3    District  Court  for  the  Southern  District  of  New  York  (Ronnie  Abrams,  J.)  that 

 4    granted  summary  judgment  to  Polyvore,  Inc.  (“Polyvore”)  on  BWP’s  copyright 

 5    claims for direct and secondary infringement and denied BWP’s cross‐motion for 

 6    summary  judgment  on  direct  infringement.  The  district  court  also  denied 

 7    Polyvore’s motion for sanctions under 17 U.S.C. § 505. 

 8           We  conclude  that  the  district  court’s  grant  of  summary  judgment  to 

 9    Polyvore on the direct infringement claim was error because there is a dispute of 

10    material fact regarding whether Polyvore created multiple copies of BWP’s photos 

11    that were not requested by Polyvore users. We further conclude that questions of 

12    material  fact  preclude  us  from  holding  at  this  stage  that  Polyvore  satisfied  the 

13    requirements  for  the  Digital  Millennium  Copyright  Act  (DMCA) § 512(c)  safe 

14    harbor, even  though  BWP  has  not  shown  that  Polyvore’s  stripping  of  metadata 

15    disqualifies  it  from  safe  harbor  protection.  We  agree  with  the  district  court, 

16    however,  that  Polyvore  is  entitled  to  summary  judgment  on  BWP’s  secondary 

17    infringement claims of contributory, vicarious, and inducement of infringement 

18    because the district court found that BWP abandoned those claims. And we find 
            3                                                             No. 16‐2825‐cv(L) 
                                                                                              
 1    no error in the district court’s decision not to sanction BWP.  We therefore AFFIRM 

 2    the  district  court’s  grant  of  summary  judgment  dismissing  BWP’s  secondary 

 3    infringement claims, AFFIRM the denial of attorney’s fees, VACATE the judgment 

 4    as to direct infringement, and REMAND for further proceedings pursuant to the 

 5    principles and procedures set out United States v. Jacobson, 15 F.3d 19 (2d Cir. 1994). 

 6          Judges Walker, Newman and Pooler concur in separate opinions. 

 7                                              ________ 

 8                        CRAIG  B.  SANDERS,  Sanders  Law,  PLLC,  Garden  City,  NY,  for 
 9                        Plaintiffs‐Appellants‐Cross‐Appellees. 

10                        ORIN SNYDER (Ester Murdukhayeva, on the brief), Gibson, Dunn 
11                        &  Crutcher  LLP,  New  York,  NY,  for  Defendant‐Appellee‐Cross‐
12                        Appellant. 

13                        Robert  Reeves  Anderson,  Arnold  &  Porter  LLP,  Denver,  CO, 
14                        John  C.  Ulin,  Kathryn  W.  Hutchinson,  Stephanie  S.  Roberts, 
15                        Arnold  &  Porter  LLP,  Los  Angeles,  CA,  for  amicus  curiae, 
16                        Copyright  Alliance,  in  support  of  Plaintiffs‐Appellants‐Cross‐
17                        Appellees.  

18                        Seth  D.  Greenstein,  Constantine  Cannon  LLP,  Washington, 
19                        D.C., amici curiae, The Consumer Technology Association and 
20                        The  Computer  &  Communications  Industry  Association,  in 
21                        support of Defendant‐Appellee‐Cross‐Appellant. 

22                        Mitchell L. Stoltz, Daniel Nazer, Kit Walsh, Electronic Frontier 
23                        Foundation,  San  Francisco,  CA,  for  amici  curiae,  Electronic 
24                        Frontier  Foundation,  Center  for  Democracy  and  Technology, 
            4                                                                No. 16‐2825‐cv(L) 
                                                                                                 
 1                        and  Public  Knowledge,  in  support  of  Defendant‐Appellee‐Cross‐
 2                        Appellant.  

 3                        Kelly M. Klaus,  David J. Feder, Munger, Tolles & Olson LLP, 
 4                        Los Angeles, CA, for amicus curiae, Motion Picture Association 
 5                        of America, Inc., in support of neither party.  

 6                                               ________ 

 7    PER CURIAM: 

 8          BWP Media USA Inc., Pacific Coast News, and National Photo Group, LLC 

 9    (collectively “BWP”) appeal from a memorandum and order of the United States 

10    District  Court  for  the  Southern  District  of  New York  (Ronnie  Abrams,  J.)  that 

11    granted  summary  judgment  to  Polyvore,  Inc. (“Polyvore”) on  BWP’s  copyright 

12    claims for direct and secondary infringement and denied BWP’s cross‐motion for 

13    summary  judgment on  direct  infringement.  The  district  court  also  denied 

14    Polyvore’s motion for sanctions under 17 U.S.C. § 505. 

15          We  conclude  that  the  district  court’s  grant  of  summary judgment  to 

16    Polyvore on the direct infringement claim was error because there is a dispute of 

17    material fact regarding whether Polyvore created multiple copies of BWP’s photos 

18    that were not requested by Polyvore users. We further conclude that questions of 

19    material  fact preclude  us  from  holding  at  this  stage  that  Polyvore  satisfied  the

20    requirements  for  the  Digital  Millennium  Copyright  Act (DMCA)  § 512(c)  safe 
            5                                                              No. 16‐2825‐cv(L) 
                                                                                               
 1    harbor,  even  though  BWP  has  not  shown  that Polyvore’s  stripping  of  metadata 

 2    disqualifies  it  from  safe  harbor protection.  We  agree  with  the  district  court, 

 3    however,  that  Polyvore is  entitled  to  summary  judgment  on  BWP’s  secondary 

 4    infringement claims  of  contributory,  vicarious,  and  inducement  of  infringement

 5    because the district court found that BWP abandoned those claims. And we find 

 6    no error in the district court’s decision not to sanction BWP. We therefore AFFIRM 

 7    the  district  court’s  grant  of  summary judgment  dismissing  BWP’s  secondary 

 8    infringement claims, AFFIRM the denial of attorney’s fees, VACATE the judgment 

 9    as to direct infringement, and REMAND for further proceedings pursuant to the 

10    principles and procedures set out United States v. Jacobson, 15 F.3d 19 (2d Cir. 1994). 

11    We request that the district court file its response within 60 days from the issuance 

12    of  this  opinion  or  as  soon  as  practicable  thereafter,  and  that  upon  such 

13    determination,  the  parties  promptly  notify  the  clerk  of  this  court,  whereupon 

14    jurisdiction will be restored to this court. 

15          The facts are set forth in Judge Walker’s separate concurring opinion, which 

16    also specifies the questions of material fact that remain for determination by the 

17    district court. Judge Newman concurs in the result with a separate opinion. Judge 

18    Pooler concurs in the result with a separate opinion. 
 1   John M. Walker, Jr., Circuit Judge, concurring in the result. 

 2          I write separately to set out the facts and questions of material 

 3   fact that remain for determination by the district court, as well as to 

 4   describe my reasoning regarding each of our conclusions. 


 5                                  BACKGROUND 


 6          The  following  facts  are  undisputed.  Defendant‐appellee 

 7   Polyvore  is  an  internet  service  provider  that  ran  a  website, 

 8   Polyvore.com,  that  allowed  users  to  create  and  share  digital  photo 

 9   collages  devoted  to  fashion,  art,  and  design.1  Polyvore.com’s 

10   “Clipper” tool let users “clip” images from other websites and collect 

11   them  on  Polyvore’s  site.  Once  a  user  clipped  an  image,  they  could 

12   store, modify, crop, or superimpose it on top of other images to make 

13   a  digital  photo  collage,  which  Polyvore  called  a  “set.”  Users  could 



        1   Polyvore’s  website  appears  to  no  longer  exist.  See  Lucas  Matney, 
     Polyvore  is  Shutting  Down  After  Being  Acquired  by  Fashion  Retailer  Ssense, 
     TECHCRUNCH, Apr. 5, 2018, https://techcrunch.com/2018/04/05/polyvore‐is‐
     shutting‐down‐after‐being‐acquired‐by‐fashion‐e‐commerce‐site‐ssense/ 
     (last visited April 16, 2019). Even if that is the case, however, BWP’s core 
     claims for damages are unaffected because, “[u]nlike claims for injunctive 
     relief  challenging  ongoing  conduct,  a  claim  for  damages  cannot  evade 
     review” since “it remains live until it is settled, judicially resolved, or barred 
     by a statute of limitations.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 
     77  (2013).  On  the  other  hand,  BWP’s  request  for  a  permanent  injunction 
     would now be moot because Polyvore’s defunct website no longer displays 
     plaintiffs’ photos. See Bank of New York Co. v. Ne. Bancorp, Inc., 9 F.3d 1065, 
     1067 (2d Cir. 1993) (holding that requests for injunctions are “mooted by the 
     occurrence of the action sought to be enjoined”).   
     2 

 1   share their sets with other Polyvore users, comment on other users’ 

 2   sets, and submit their sets in contests to win prizes. At the time this 

 3   suit  was  filed,  Polyvore’s  website  attracted  14.2  million  visitors  a 

 4   month. 


 5          When a user uploaded an image to Polyvore.com, it triggered 

 6   a  series  of  automatic  technical  processes:  Polyvore  (1)  attached  a 

 7   hyperlink to that image that linked back to the image’s original site; 

 8   (2) gave the image a unique Uniform Resource Locator (“URL”) that 

 9   identified  its  precise  location  on  Polyvore’s  website,  Polyvore.com; 

10   and (3) indexed the photo so it was searchable on Polyvore.com. All 

11   posted images were displayed automatically by software—meaning 

12   Polyvore  employees  did  not  review  or  interact  with  user‐posted 

13   images before they appeared on the site. Based on these user uploads, 

14   Polyvore.com  had  an  extensive  library  of  searchable  images—118 

15   million when the complaint was filed.  


16          Because  some  photos  clipped  by  users  were  copyrighted 

17   images, Polyvore had policies in place that were designed to combat 

18   copyright  infringement,  including  terms  of  service  that  prohibited 

19   users from posting copyrighted images, a repeat‐infringer policy, and 

20   a notice‐and‐takedown system.  


21          BWP  owns  copyrights  in  celebrity  photographs,  which  it 

22   licenses to online and print publications for a fee. At issue in this case 
     3 

 1   are  at  least  seventy‐nine  of  BWP’s  photographs  that  appeared  on 

 2   Polyvore.com without BWP’s permission.2 The images include photos 

 3   of  celebrities  such  as  McKayla  Maroney,  Carly  Rae  Jepsen,  Ryan 

 4   Gosling,  Kim  Kardashian,  and  Selena  Gomez.  In  November  2013, 

 5   BWP  sued  Polyvore  for  copyright  infringement  alleging  that 

 6   Polyvore’s  posting  of  the  photos  violated  BWP’s  exclusive  rights 

 7   under  the  Copyright  Act  to  reproduce  and  display  its  images 

 8   publicly.  See  17  U.S.C.  §  106(1),  (5).  In  its  first  amended  complaint, 

 9   BWP  sought  relief  for  (1) direct  copyright  infringement, 

10   (2) contributory  copyright  infringement,  (3) vicarious  copyright 

11   infringement,  and  (4) inducement  of  copyright  infringement.  

12   Polyvore moved to dismiss, but the district court denied the motion.  

13   Relying  on,  among  other  things,  BWP’s  allegation  that  Polyvore 

14   employees actively worked with the photographs, the district court 

15   found that BWP had stated direct and secondary infringement claims.  

16   The case proceeded to discovery.  


17            As  part  of  discovery,  BWP  produced  a  document  containing 

18   the  URLs  and  upload  dates  of  the  images  at  issue,  as  well  as 

19   screenshots  showing  its  images  displayed  on  Polyvore’s  website; 

20   Polyvore  served  initial  disclosures  and  identified  witnesses  with 



           Although  BWP  alleged  infringement  with  respect  to  eighty‐one 
          2

     images,  the  parties  dispute  whether  two  photos  belonging  to  BWP  were 
     actually copied. 
     4 

 1   knowledge about facts alleged in the complaint. Because the software 

 2   programs most relevant to BWP’s claims were highly technical, the 

 3   parties agreed that instead of producing code, Polyvore would make 

 4   available witnesses who could be deposed about the site’s design and 

 5   functionality.  During  the  seven‐month  discovery  period,  however, 

 6   BWP  never  took  a  single  deposition.  With  the  record  therefore 

 7   essentially the same as it had been before discovery, Polyvore moved 

 8   for summary judgment, arguing that BWP had not substantiated its 

 9   direct or secondary liability claims.  


10          In its opposition to that motion, BWP argued that Polyvore was 

11   not entitled to summary judgment on its direct infringement claims 

12   because  Polyvore  itself  (1)  copied,  stored,  and  displayed  BWP’s 

13   images,  and  (2)  interfered  with  a  “standard  technical  measure”  by 

14   stripping  metadata  from  BWP’s  images,  therefore  disqualifying  it 

15   from the protection of the safe harbor provisions of the DMCA which 

16   deny  protection  to  ISPs  that  interfere  with  measures  “used  by 

17   copyright owners to identify or protect copyrighted works.” 17 U.S.C. 

18   § 512(i)(2).  


19          To support its claims, BWP attached to its motion for summary 

20   judgment  a  spreadsheet  prepared  by  BWP’s  counsel  listing  eighty‐

21   five different images that appeared on Polyvore’s website stripped of 

22   their metadata. The spreadsheet also included nine separate Polyvore 
     5 

 1   URLs  for  each  image—an  original  link  and  then  a  link  to  the  same 

 2   image reproduced in eight different sizes, “e,” “g,” “l,” “m,” “s,” “t,” 

 3   “x,” and “y.” None of the images that the spreadsheet listed as having 

 4   been  copied  nine  times  (including  the  original  clipped  image), 

 5   however, were images at issue in this case. Relying on the evidence of 

 6   the  additional  URLs,  BWP  cross‐moved  for  summary  judgment  on 

 7   direct infringement, arguing that Polyvore’s copying and display of 

 8   BWP’s images “separate and apart” from the images its users clipped 

 9   established direct infringement as a matter of law.  


10         After finding no evidence that Polyvore acted volitionally, the 

11   district  court  granted  Polyvore’s  motion  for  summary  judgment  on 

12   all claims, denied BWP’s motion for summary judgment on its direct 

13   infringement claim, and denied Polyvore’s request for fees. Because 

14   the  district  court  found  no  infringing  conduct,  it  did  not  address 

15   Polyvore’s safe harbor defense under the DMCA. BWP appealed, and 

16   Polyvore cross‐appealed. 


17                                DISCUSSION 


18         On  appeal,  BWP  principally  argues  that  (1)  Polyvore  directly 

19   infringed its copyrights by designing the Clipper to retrieve photos 

20   from other websites, displaying BWP’s images at the request of users, 

21   and  making  and  displaying  multiple,  unrequested  copies  of  user‐

22   uploaded images; and (2) the DMCA does not shield Polyvore from 
     6 

 1   its  own  directly  infringing  acts,  or  any  of  its  other  acts,  because 

 2   Polyvore altered the metadata of user‐uploaded images and because 

 3   some  of  the  infringing  conduct  was  directed  by  Polyvore,  not  its 

 4   users.3 


 5            We  review  a  district  court’s  grant  of  summary  judgment  de 

 6   novo. Baldwin v. EMI Feist Catalog, Inc., 805 F.3d 18, 25 (2d Cir. 2015). 

 7   “Summary  judgment  is  appropriate  when,  viewing  the  evidence  in 

 8   the light most favorable to the non‐moving party, ‘there is no genuine 

 9   dispute as to any material fact and the movant is entitled to judgment 

10   as  a  matter  of  law.’”  Id.  (quoting  Fed.  R.  Civ.  P.  56(a))  (citation 

11   omitted). “The same standard applies where, as here, the parties filed 

12   cross‐motions for summary judgment and the district court granted 

13   one motion, but denied the other.” Morales v. Quintel Entmʹt, Inc., 249 

14   F.3d 115, 121 (2d Cir. 2001) (citation omitted). “[E]ach party’s motion 

15   must be examined on its own merits, and in each case all reasonable 


            BWP  also  attempts  to  press  its  secondary  infringement  claims  on 
          3

     contributory  and  vicarious  infringement  theories.  However,  on  remand 
     from this court, the district court concluded that Jackson v. Federal Express 
     “counsels in favor of” finding that BWP has abandoned these claims. See 
     Jackson v. Federal Express, 766 F.3d 189, 196–98 (2d Cir. 2014) (holding that a 
     counseled party  who  partially  opposed  a motion  for  summary judgment 
     had  abandoned  those  claims  it  did  not  specifically  oppose  because  “the 
     papers and circumstances viewed as a whole” indicate “that abandonment 
     was intended”). We have no reason to reject the district court’s finding that 
     in this case “the papers and circumstances viewed as a whole” indicate that 
     BWP  abandoned  its  secondary  infringement  claims.  Jackson,  766  F.3d  at 
     196–97. 
     7 

 1   inferences must be drawn against the party whose motion is under 

 2   consideration.” Id. (citation omitted). Even when both parties contend 

 3   that there are no genuine issues of material fact, we are not bound to 

 4   enter  judgment  for  either  of  the  parties,  because  this  court  may 

 5   discern material factual disputes on its own. Id.    

 6     I.   Direct Infringement 

 7          The district court granted summary judgment for Polyvore on 

 8   BWP’s  direct  infringement  claims.  Applying  Cartoon  Network  LP, 

 9   LLLP  v.  CSC  Holdings,  Inc.,  536  F.3d  121  (2d  Cir.  2008)  [hereinafter 

10   “Cablevision”], the district court found that BWP had failed to show 

11   the “volitional conduct” on the part of Polyvore necessary to establish 

12   its  liability.  On  appeal,  BWP  argues  that  Cablevision’s  volitional 

13   conduct  requirement  was  abrogated  by  American  Broadcasting 

14   Companies,  Inc.  v.  Aereo,  Inc.,  573  U.S.  431  (2014),  and  that  therefore 

15   liability for direct copyright infringement does not require a showing 

16   of volitional conduct. I begin by briefly recounting the evolution of 

17   the volitional conduct requirement in order to answer the abrogation 

18   question. Next, with this background in mind, I apply the volitional 

19   conduct  requirement  to  the  facts  of  this  case.  Finally,  I  address  the 

20   arguments  regarding  the  volitional  conduct  requirement  raised  by 

21   Judge Newman in his concurring opinion. 
     8 

 1             A. The Volitional Conduct Requirement 

 2           Section  106  of  the  Copyright  Act  gives  copyright  holders  an 

 3   exclusive  bundle  of  rights,  including  the  right  “to  reproduce  the 

 4   copyrighted  work  in  copies,”  and  the  right  to  “display  the 

 5   copyrighted work publicly.” 17 U.S.C. § 106(1), (5). The Copyright Act 

 6   makes  parties  who  infringe  on  those  rights  liable  for  damages, 

 7   regardless  of  whether  they  had  knowledge  that  the  content  was 

 8   infringing. See 17 U.S.C. § 504. In other words, the Copyright Act is a 

 9   strict liability regime. See EMI Christian Music Grp., Inc. v. MP3tunes, 

10   LLC,  844  F.3d  79,  89  (2d  Cir.  2016)  [hereinafter  “MP3tunes”],  cert. 

11   denied sub nom. Robertson v. EMI Christian Music Grp., Inc., 137 S. Ct. 

12   2269 (2017).  

13          The  advent  of  the  internet  posed  a  problem  for  this  regime, 

14   however,  since  applying  strict  liability  to  infringing  content  posted 

15   online meant that websites could be held liable for infringing content 

16   posted by their users based solely on the existence of the website—an 

17   outcome that could be unfair. See, e.g., Religious Tech. Ctr. v. Netcom 

18   On‐Line  Commcʹn  Servs.,  Inc.,  907  F.  Supp.  1361,  1368–70  (N.D.  Cal. 

19   1995). In response, beginning in the mid‐1990s, courts began to read 

20   into  the  Copyright  Act  an  implicit  requirement  that  for  a  service 

21   provider to be liable for direct infringement, it must have taken some 

22   affirmative, volitional step to infringe. See id. The doctrine posits that 

23   to  hold  a  service  provider  liable  for  direct  copyright  infringement, 
     9 

 1   that  infringement  must  have  resulted  from  the  provider’s  own 

 2   volitional conduct. See id.  

 3            Ten years ago in Cablevision, we adopted the volitional conduct 

 4   requirement in this circuit as a prerequisite to establishing copyright 

 5   infringement  liability  for  service  providers,  holding  that “volitional 

 6   conduct is an important element of direct liability.” 536 F.3d at 131.4 

 7   In  that  case,  we  considered  a  direct  infringement  suit  brought  by 

 8   owners of copyrighted television programs against a remote‐service 

 9   digital  video  recorder  (“DVR”)  company,  Cablevision.  Id. 

10   Cablevision’s  product  allowed  subscribers  to  direct  that  a  live 

11   program be recorded and saved remotely so the user could watch it 

12   later.  Id.  at  125.  Both  the  parties  and  the  district  court  in  that  case 

13   analogized Cablevision’s actions to that of a copy shop.  Id. at 131–32.  

14   We concluded that because Cablevision “more closely resemble[d] a 

15   store proprietor who charges customers to use a photocopier on his 

16   premises,”  it  was  “incorrect  to  say,  without  more,  that  such  a 

17   proprietor  ‘makes’  any  copies  when  his  machines  are  actually 

18   operated by his customers.” Id. at 132.   



           Judge Newman’s concurrence correctly notes that volitional conduct is 
          4

     not a legal component of a direct liability cause of action, and that the use 
     of  the  term  “element”  in  the  Cablevision  opinion  is  therefore  somewhat 
     imprecise. 536 F.3d at 131. As the author of the Cablevision opinion, I agree 
     that  volitional  conduct  is  not  an  element  of  a  cause  of  action  for  direct 
     liability, but rather a factual component that must be established when the 
     identity of the infringer is in doubt. 
     10 

 1          Subsequently,  in  Aereo,  we  considered  a  direct  copyright 

 2   infringement  claim  brought  by  holders  of  copyrights  in  broadcast 

 3   television  programs  against  Aereo,  Inc.,  whose  service  allowed 

 4   subscribers to watch television programs over the internet at virtually 

 5   the same time as the program was broadcast. See WNET, Thirteen v. 

 6   Aereo, Inc., 712 F.3d 676, 680–84 (2d Cir. 2013), revʹd sub nom. American 

 7   Broadcasting Companies, Inc. v. Aereo, Inc., 573 U.S. 431 (2014). Once a 

 8   subscriber  chose  a  program,  one  of  Aereo’s  servers  selected  a 

 9   separate,  dedicated  antenna  out  of  thousands  it  housed  in  a 

10   centralized  warehouse,  which  then  received  the  broadcast  and 

11   transmitted  it  over  the  internet  to  the  subscriber.  See  id.  at  682–83. 

12   Applying  Cablevision,  we  held  that  the  plaintiffs  were  not  likely  to 

13   succeed  on  their  claims  that  Aereo’s  transmissions  were  infringing 

14   under  the  Copyright  Act,  and  therefore  we  affirmed  the  district 

15   court’s denial of a preliminary injunction. Id. at 696.  

16          The Supreme Court reversed on grounds unrelated to whether 

17   Aereo’s conduct was volitional. Aereo, 573 U.S. at 432. The Supreme 

18   Court  held  Aereo  liable  for  direct  copyright  infringement  because 

19   Aereo’s system resembled the community antenna television (CATV) 

20   systems that Congress amended the Copyright Act in 1976 to cover. 

21   Id.  at  441,  450–51.  Previously,  the  Court  had  rejected  the  argument 

22   that CATV companies performed copyrighted television material. See 

23   id. at 439. The 1976 Act made it clear that rebroadcasting companies 
     11 

 1   both performed the programs and, under a newly enacted provision, 

 2   also transmitted the performance to the public. See id. at 441–42. The 

 3   Aereo  majority  viewed  the  case  as  squarely  within  the  genre  of 

 4   television retransmission, see id. at 441–49, which has nothing to do 

 5   with internet service providers except as they may operate within that 

 6   genre. The majority did not discuss the issue of volitional conduct. 

 7          In dissent, Justice Scalia, joined by Justices Thomas and Alito, 

 8   applied  a  volitional  conduct  analysis,  stating  that  “[t]he  Networks’ 

 9   claim  is  governed  by  a  simple  but  profoundly  important  rule:  A 

10   defendant  may  be  held  directly  liable  only  if  it  has  engaged  in 

11   volitional  conduct  that  violates  the  [Copyright]  Act.”  Id.  at  453.  In 

12   setting  out  the  volitional  conduct  test,  Justice  Scalia  noted  that  the 

13   volitional  conduct  requirement  is  “firmly  grounded  in  the 

14   [Copyright] Act’s text,” id. at 453, that “[e]very Court of Appeals to 

15   have considered an automated‐service provider’s direct liability for 

16   copyright  infringement  has  adopted  that  rule,”  id.  (citing  Fox 

17   Broadcasting  Co.  v.  Dish  Network  LLC,  747  F.3d  1060,  1066–1068  (9th 

18   Cir.  2014);  Cablevision,  536  F.3d  at  130–131;  CoStar  Group,  Inc.  v. 

19   LoopNet, Inc., 373 F.3d 544, 549–550 (4th Cir.  2004)), and that although 

20   the Supreme Court has “not opined on the issue, our cases are fully 

21   consistent  with  a  volitional‐conduct  requirement,”  id.  at  454. 

22   Accordingly,  whether  or  not  one  agrees  with  Justice  Scalia’s 
     12 

 1   conclusion that Aereo did not engage in volitional conduct, id. at 457, 

 2   his unchallenged discussion of that standard is instructive.   

 3             BWP reads into the majority’s silence on volitional conduct in 

 4   Aereo a declaration that the volitional conduct requirement is dead. I 

 5   disagree.  First,  it  is  plain  that  Aereo,  as  viewed  by  the  majority,  is 

 6   confined  to  the  discrete  area  of  television  rebroadcasting,  which 

 7   explains  both  the  absence  of  the  majority’s  discussion  of  volitional 

 8   conduct and Aereo’s inapplicability to the case before us. Second, we 

 9   have  reaffirmed  post‐Aereo  (albeit  without  discussing  Aereo)  that 

10   “[v]olitional  conduct  is  an  important  element  of  direct  liability.” 

11   MP3tunes, 844 F.3d at 96 (holding that ISP that designed a system to 

12   infringe  satisfied  the  volitional  conduct  requirement);  see  also  Great 

13   Minds, 886 F.3d at 97; Fox News Network, LLC v. Tveyes, Inc., 883 F.3d 

14   169, 181 (2d Cir. 2018). Because we have limited authority to overturn 

15   the decisions of prior panels even if we wanted to, the argument that 

16   the volitional conduct standard disappeared with Aereo is unavailing. 

17   See Doscher v. Sea Port Grp. Sec., LLC, 832 F.3d 372, 378 (2d Cir. 2016). 

18   Aereo  did  nothing  to  disturb  Cablevision’s  volitional  conduct 

19   requirement  and  that  requirement  continues  to  apply  to  cases 

20   involving ISPs.5  



           Alternatively,  BWP  argues  that  even  if  the  volitional  conduct 
           5

     requirement survived Aereo, it only applies to defendants that are not ISPs 
     because ISPs are already protected by the DMCA. See Appellant Br. at 21–
     13 

 1         With this background, I turn to the question of whether either 

 2   party is entitled to summary judgment on direct infringement.  

 3             B. Whether Polyvore Acted Volitionally 

 4         The  district  court  granted  summary  judgment  to  Polyvore, 

 5   dismissing  BWP’s  direct  infringement  claim.  Notwithstanding  a 

 6   dispute about whether Polyvore made additional unrequested copies 

 7   of  BWP’s images, the  district court  found  that  Polyvore did  not act 

 8   volitionally  by  designing  the  Clipper  or  copying  BWP’s  images 

 9   because  (1)  the  images  appeared  on  Polyvore’s  site  without 

10   affirmative acts by Polyvore employees and (2) there was no evidence 

11   that the Clipper was designed specifically to infringe.  I agree with the 

12   district court that Polyvore did not act volitionally when it designed 

13   the Clipper and made one copy of user‐uploaded images belonging 

14   to BWP, but I disagree about the materiality of the additional images. 

15   After reviewing the record de novo, Baldwin, 805 F.3d at 25, I conclude 

16   that BWP produced sufficient evidence of additional copying to raise 

17   a question of material fact about whether Polyvore, separate from its 

18   users,  acted  volitionally  by  making  and  displaying  the  additional 

19   copies of BWP’s images.  

20         An ISP acts volitionally when it creates a program designed to 

21   infringe  copyrighted  material  and  selects  the  copyrighted  material 


     28. This is unpersuasive because, as previously discussed, we applied the 
     volitional conduct requirement to an ISP in MP3tunes. See 844 F.3d at 96.  
     14 

 1   that it copies. See MP3tunes, 844 F.3d at 96.6 In MP3tunes, for example, 

 2   we  upheld  a  jury  verdict  finding  the  defendant  liable  for  direct 

 3   infringement  where  the  defendant  had  designed  a  program 

 4   specifically to collect material that its creators knew to be copyrighted: 

 5   album cover art. See id.; see also Capitol Records, Inc. v. MP3tunes, LLC, 

 6   48 F. Supp. 3d 703, 720 (S.D.N.Y. 2014) affʹd in part, revʹd in part and 

 7   remanded sub nom. EMI Christian Music Grp., Inc. v. MP3tunes, LLC, 844 

 8   F.3d 79 (2d Cir. 2016).  

 9             In contrast, the volitional conduct requirement is not satisfied 

10   when an ISP simply displays user‐uploaded images and plays no role 

11   in selecting the images.7 See, e.g., MP3tunes, 844 F.3d at 96–97 (holding 

12   that displaying images only violated Copyright Act when defendant 

13   also took the additional step of procuring unrequested copyrighted 

14   images); CoStar, 373 F.3d at 551 (holding defendant ISP not liable for 

15   direct  infringement  for  simply  displaying  user‐posted  real  estate 



           This principle is also articulated by Justice Scalia in his Aereo dissent: 
           6

     “The  defendant  may  be  held  directly  liable  only  if  the  defendant  itself 
     ‘trespassed  on  the  exclusive  domain  of  the  copyright  owner.’”  Aereo,  573 
     U.S. at 454 (quoting CoStar, 373 F.3d at 550). “Most of the time that issue 
     will come down to who selects the copyrighted content: the defendant or 
     its customers.” Id. at 454–55 (citing Cablevision, 536 F.3d at 131–132).  
         7  In  questioning  this  statement,  Judge  Newman’s  concurrence  cites  to 

     Capital  Records,  LLC  v.  ReDigi  Inc.,  910  F.3d  649  (2d  Cir.  2018).  That  case, 
     however,  did  not  specifically  discuss  the  volitional  conduct  requirement. 
     And  in  any  case,  ReDigi’s  program  seems  more  akin  to  the  program  in 
     MP3tunes, in that it “inevitably involves the creation of new [copyrighted] 
     phonorecords,” id. at 657, through unauthorized reproduction, id. at 659.   
     15 

 1   photos  because  defendant’s  actions  were  “not  truly  ‘copying’  as 

 2   understood by the [Coypright] Act” and defendant acted simply as a 

 3   “conduit[] from or to would‐be copiers”); Netcom, 907 F. Supp. at 1372 

 4   (“No purpose would be served by holding liable those who . . . might 

 5   be in some sense helping to achieve . . . the users’ ‘public’ display of 

 6   files.”); see also Cablevision, 536 F.3d at 132 (suggesting that an ISP’s 

 7   passive display of images “where all copied content was supplied by 

 8   the customers themselves” would fall short of the requisite volitional 

 9   conduct because it would be less proximate than even Cablevision’s 

10   non‐infringing conduct).  

11          Likewise, an ISP does not act volitionally when it automatically 

12   makes a single copy of content selected by the user in response to a 

13   user’s  request.  See  Cablevision,  536  F.3d  at  123,  132.  For  example, 

14   Cablevision was not liable for direct infringement where its program 

15   created  one  copy  of  the  copyrighted  programming  each  user 

16   requested. See id.; accord Fox Broadcasting Co., 747 F.3d at 1067 (holding 

17   that the user, not the defendant satellite television service provider, 

18   made the infringing copy of plaintiff’s TV programs even where the 

19   satellite company modified start‐ and end‐times of the programs and 

20   imposed  certain  restrictions  on  what  users  could  record,  because 

21   “Dish’s  program  create[d]  the  copy  only  in  response  to  the  user’s 

22   command”). 
     16 

 1          ISPs that provide additional unrequested copies of copyrighted 

 2   material in response to a user’s request for a single copy, however, 

 3   may be liable for direct infringement. See MP3tunes, 844 F.3d at 96. For 

 4   example,  we  upheld  MP3tunes’s  liability  for  direct  infringement 

 5   when it acted independently to copy and display copyrighted cover 

 6   art that the user had not asked for each time the user uploaded a song. 

 7   See id. We explained that the fact that MP3tunes’s system “retrieved a 

 8   copyrighted item that a user did not request, frequently without the 

 9   user’s knowledge” was sufficient evidence “that copying of the cover 

10   art was directed by MP3tunes, not users.” MP3tunes, 844 F.3d at 96; 

11   accord Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1160–61 (9th 

12   Cir. 2007) (holding that copyright holders who challenged Google’s 

13   creation  of  a  thumbnail  version  of  their  copyrighted  images,  which 

14   the  user  had  not  specifically  requested  be  made,  had  made  out  a 

15   prima facie case of direct copyright infringement).  

16          In  this  case,  there  is  no  evidence  that  Polyvore  designed  the 

17   Clipper to retrieve exclusively a specific kind of image that Polyvore 

18   knew to be copyrighted. Instead, the evidence shows that Polyvore 

19   designed  a  tool  that  its  users  could  use  to  clip  images  generally, 

20   whether  copyrighted  or  not.  Thus  the  single  act  of  designing  the 

21   Clipper  does  not  amount  to  volitional  conduct  that  can  be  said  to 

22   “cause[] the copy to be made” each time its users selected the image 

23   and used the Clipper to create a single copy of the image. Cablevision, 
     17 

 1   536  F.3d  at  131.  Accordingly,  Polyvore  cannot  be  liable  for  direct 

 2   copyright infringement for designing the Clipper to simply retrieve 

 3   photos  picked  out  by  users  from  other  websites  (before  Polyvore 

 4   makes any copies).  

 5         Likewise,  the  undisputed  record  in  this  case  shows  that  one 

 6   copy of user‐uploaded images on Polyvore’s website was displayed 

 7   automatically  by  Polyvore’s  software.  Like  the  defendant  ISP  in 

 8   CoStar, Polyvore simply served as a “conduit[]” that allowed the user 

 9   to display his clipped images. 373 F.3d at 551. This “conduit” function 

10   aligns Polyvore with the hypothetical ISP that only displayed user‐

11   supplied content that we discussed in Cablevision. 536 F.3d at 132. At 

12   the  user’s  direction,  Polyvore  simply  displayed  the  image  its  user 

13   directed it to display. As to that one copy, it is clear to me that the 

14   user, who selected the item to be copied, and not Polyvore, “cause[d] 

15   the copy to be made.” Cablevision, 536 F.3d at 131. Thus, in accordance 

16   with Cablevision, Polyvore is not liable for displaying the images its 

17   users uploaded. 

18         There  is  evidence  in  the  record,  however,  that  after  a  user 

19   clipped one of BWP’s images, Polyvore made further copies that the 

20   user  did  not  request.  The  spreadsheet  prepared  by  BWP’s  counsel 

21   listing  eighty‐five  different  images  that  appeared  on  Polyvore’s 

22   website shows that for at least some images that users uploaded to 

23   Polyvore, additional copies of the same images appeared in varying 
     18 

 1   sizes at distinct URLs.8 Although this spreadsheet does not list images 

 2   at  issue  in  this  case,  it  does  provide  circumstantial  evidence  from 

 3   which  a  reasonable  juror  could  infer  that  BWP’s  images,  which 

 4   appeared  on  Polyvore’s  website  only  two  years  earlier,  were  also 

 5   copied in the same way. Drawing all inferences in favor of BWP, as 

 6   we must, I conclude that BWP has met its burden of raising an issue 

 7   of material fact as to whether Polyvore made additional unrequested 

 8   copies  of  BWP’s  copyrighted  images.  See  Anderson  v.  Liberty  Lobby, 

 9   Inc., 477 U.S. 242, 248 (1986). 

10             This dispute is material because, assuming the jury finds that 

11   BWP’s images were in fact copied multiple times, Polyvore’s copying, 

12   like the copying in MP3tunes, was triggered regardless of whether the 

13   user knew about, let alone asked for, the additional images. See 844 

14   F.3d at 96. This suggests that Polyvore, separate from its users, may 

15   have  committed  an  infringing  act.  And,  by  stripping  its  resized 

16   images of their metadata and housing them at separate URLs where 

17   they were able to be viewed by anyone, Polyvore is alleged to have 


           During the course of this appeal, Polyvore appears to have ceased to 
           8

     operate its website. See Matney, supra note 1. The links that BWP put into 
     the record showing the additional copies, therefore, no longer actively link 
     to copies of the images. Because we were able to view some of these images 
     at the listed URLs before the images were removed and because Polyvore’s 
     counsel confirmed at oral argument that the Clipper makes more than one 
     copy,  I  conclude  that  this  evidence  is  sufficient  at  this  stage  to  establish 
     some  additional  copying.  See  Barlow  v.  Male  Geneva  Police  Officer  who 
     Arrested me on Jan. 2005, 434 F. Appʹx 22, 24 n.1 (2d Cir. 2011).  
     19 

 1   gone  further  than  the  defendant  in  Perfect  10,  who  only  made 

 2   temporary  thumbnail  versions  of  the  relevant  images.  508  F.3d  at 

 3   1160‐61.  I  do  not  think  it  is  dispositive,  as  Polyvore  suggests,  that 

 4   Polyvore did not retrieve copyrighted information like the defendant 

 5   did  in  MP3tunes.  See  844  F.3d  at  96.  After  all,  the  Copyright  Act  is 

 6   violated not when data is procured before the copies are made, but 

 7   when the copies are made.  Accordingly, I conclude that the district 

 8   court erred in granting summary judgment to Polyvore based on the 

 9   absence of volitional conduct regarding the unrequested copies, and 

10   that, as to those copies, the case must be remanded. See, e.g., Anderson, 

11   477 U.S. at 248.  

12              C. Judge Newman’s Concurring Opinion 

13          In  his  concurring  opinion,  Judge  Newman  argues  that  the 

14   volitional conduct requirement should be understood as a causation 

15   requirement. I disagree with this approach for several reasons. 

16          First,  it  seems  to  me  that  volition  and  causation  are  different 

17   concepts.  Importantly,  what  Judge  Newman  refers  to  when  he 

18   discusses causation is not “but for” causation, but rather “proximate” 

19   causation. Proximate causation is a negligence concept that has to do 

20   with  risk  and  foreseeability.  See  RESTATEMENT  (THIRD)  OF  TORTS: 

21   PHYS.  &  EMOT.  HARM  §  29  (2010)  (“An  actorʹs  liability  is  limited  to 

22   those harms that result from the risks that made the actorʹs conduct 

23   tortious.”). Volition, on the other hand, is “[t]he act of making a choice 
     20 

 1   or determining something.” VOLITION, Blackʹs Law Dictionary (10th 

 2   ed. 2014). In the context of direct copyright infringement, volition “is 

 3   choosing  to  engage  in  an  act  that  causes  infringement.”  3  PATRY  ON 

 4   COPYRIGHT § 9:5.50 (emphasis added). Therefore, although a volition 

 5   analysis  may  under  certain  circumstances  require  an  explicit 

 6   causation analysis, and although applying only a causation analysis 

 7   to particular facts may yield the same result as a volition analysis, , 

 8   volition is not the same thing as causation. When the district court in 

 9   Netcom  referred  to  “volition  or  causation”  in  stating  how  direct 

10   liability might be limited “where a defendant’s system is merely used 

11   to create a copy by a third party,” 907 F. Supp. at 1370, I think it was 

12   positing two possibilities, not one. In any event, subsequent opinions 

13   in  our  circuit  have  clearly  applied  a  volition  requirement,  not  a 

14   causation  requirement.  Fox  News  Network,  LLC,  883  F.3d  at  181; 

15   MP3tunes, 844 F.3d at 96; Cablevision, 536 F.3d at 131. Absent a ruling 

16   from the Supreme Court endorsing a causation requirement, the only 

17   way to introduce such a requirement into our jurisprudence (either in 

18   addition to or in lieu of the volition requirement) would be through 

19   our en banc process. Doscher, 832 F.3d at 378. 

20          I  also  have  serious  reservations  about  applying  a  proximate 

21   causation  analysis  to  the  question  of  direct  infringement.  First, 

22   volition  has  textual  underpinnings  in  the  Copyright  Act,  whereas 

23   proximate  causation  does  not.  See  Aereo,  573  U.S.  at  453  (Scalia,  J., 
     21 

 1   dissenting).  Second,  because  proximate  causation  is  a  concept  that 

 2   sounds  in  negligence  and  deals  with  the  foreseeability  of  risks,  it 

 3   seems  out  of  place  to  apply  it  to  a  strict  liability  tort  like  direct 

 4   infringement.  Third,  proximate  causation  has  an  opacity  and 

 5   imprecision  that  has  generated  significant  confusion.  See 

 6   RESTATEMENT  (THIRD)  OF  TORTS:  PHYS.  &  EMOT.  HARM  §  29  cmt.  b 

 7   (2010) (“[T]he term ‘proximate cause’ is a poor one to describe limits 

 8   on the scope of liability. It is also an unfortunate term to employ for 

 9   factual cause or the combination of factual cause and scope of liability. 

10   Even if lawyers and judges understand the term, it is confusing for a 

11   jury.”).  Fourth,  when  proximate  causation  is  employed,  more  often 

12   than  not,  it  is  to  determine  who  should  not  be  held  liable  for 

13   committing a particular tort, rather than the converse. See id. at § 29 

14   cmts. d–e. For this reason, tort cognoscenti have urged that the term 

15   be abolished. See e.g.  RESTATEMENT  (THIRD) OF  TORTS:  PHYS.  &  EMOT. 

16   HARM 6 Spec. Note (2010). It is noteworthy that the pertinent section 

17   of the Third Restatement of Torts in dealing with this area of law uses 

18   the  caption  “Scope  of  Liability  (Proximate  Cause)”  and  comments 

19   that  when  the  Fourth  Restatement  is  published,  the  authors 

20   “fervently” hope that the parenthetical will be removed all together. 

21   Id. Fifth, Judge Newman further opines that proximate causation in 

22   the context of determining who infringes is different from proximate 

23   causation  in  determining  who  or  what  is  responsible  for  the  harm, 
     22 

 1   and that here we are concerned only with the former. But if the term 

 2   has two possible independent applications in the law, why sow even 

 3   more confusion by using the term in the copyright context when the 

 4   word volition will do? It therefore strikes me as ill‐advised to import 

 5   the confusing baggage of proximate causation into the discrete and 

 6   specialized tort of copyright infringement where negligence is rarely 

 7   (if at all) at issue. 

 8          Finally, it is important to remember that direct liability is not 

 9   the  only  avenue  for  recovery  against  an  ISP  for  copyright 

10   infringement.  Secondary  liability  exists  precisely  to  impose  liability 

11   on  defendants  who,  while  not  directly  responsible  for  infringing 

12   conduct, still should be held liable. Direct liability “applies when an 

13   actor personally engages in infringing conduct.” Aereo, 573 U.S. at 452 

14   (Scalia, J., dissenting). “Secondary liability, by contrast, is a means of 

15   holding  defendants  responsible  for  infringement  by  third  parties, 

16   even  when  the  defendants  have  not  themselves  engaged  in  the 

17   infringing activity. It applies when a defendant intentionally induces 

18   or encourages infringing acts by others or profits from such acts while 

19   declining  to  exercise  a  right  to  stop  or  limit  them.”  Id.  (citations, 

20   internal  quotation  marks,  and  modifications  omitted).  I  think 

21   secondary liability is the proper framework for holding an ISP liable 

22   for  copyright  infringement  when  the  ISP  does  not  select  the 

23   copyrighted material and make the infringing copy itself but is aware 
     23 

 1   of it and encourages or contributes to the infringement by the direct 

 2   volitional infringer.  

 3          One might conclude from reading Judge Newman’s concurring 

 4   opinion that the only kind of copyright liability is direct liability. But 

 5   the concerns that motivate his desire to hold ISPs liable for infringing 

 6   conduct  under  direct  liability  are  addressed  by  the  existence  of 

 7   secondary liability. And the existence of these two types of liability 

 8   supports the volitional conduct requirement. As Justice Scalia stated 

 9   in his Aereo dissent, “[t]he distinction between direct and secondary 

10   liability would collapse if there were not a clear rule for determining 

11   whether  the  defendant  committed  the  infringing  act.  The  volitional‐

12   conduct requirement supplies that rule; its purpose is not to excuse 

13   defendants  from  accountability,  but  to  channel  the  claims  against 

14   them into the correct analytical track.”  Aereo, 573 U.S. at 455. 

15          It is true that secondary liability is no longer at issue in this case 

16   because BWP has abandoned that claim. But BWP’s abandonment of 

17   its  secondary  liability  claim  is  no  reason  to  try  to  shoe‐horn  what 

18   should  be  that  claim  into  a  direct  liability  claim  or  to  confuse  the 

19   concept  of  volition  in  determining  direct  liability  by  equating  it  to 

20   proximate causation. 

21   II.    DMCA Safe Harbor  

22          Polyvore  next  argues  that  even  if  a  jury  could  find  that  it 

23   directly infringed BWP’s exclusive rights to display and reproduce its 
     24 

 1   copyrighted  images,  Polyvore  cannot  be  held  liable  for  direct 

 2   infringement because it qualifies for the safe harbor of § 512(c) found 

 3   in Title II of the DMCA.  

 4         Congress  passed  Title  II  of  the  DMCA  in  1998  to  “clarify  the 

 5   liability  faced  by  service  providers  who  transmit  potentially 

 6   infringing material over their networks.” Viacom Intʹl, Inc. v. YouTube, 

 7   Inc., 676 F.3d 19, 27 (2d Cir. 2012) (internal alteration and quotation 

 8   marks  omitted)  (quoting  S.  Rep.  No.  105–190  at  2  (1998)).  The  act 

 9   established four safe harbors to spare ISPs from liability for “claims 

10   of  copyright  infringement  based  on  (a)  ‘transitory  digital  network 

11   communications,’  (b)  ‘system  caching,’  (c)  ‘information  residing  on 

12   systems or networks at [the] direction of users,’ and (d) ‘information 

13   location tools.’” Viacom, 676 F.3d at 27 (quoting 17 U.S.C. § 512(a)‐(d)).  

14         The section at issue here, 512(c), provides: 
15                  A  service  provider  shall  not  be  liable  .  .  .  for  infringement  of 
16         copyright by reason of the storage at the direction of a user of material that 
17         resides on a system or network controlled or operated by or for the service 
18         provider, if the service provider— 
19                  (A)(i)  does  not  have  actual  knowledge  that  the  material  or  an 
20         activity using the material on the system or network is infringing; (ii) in 
21         the  absence  of  such  actual  knowledge,  is  not  aware  of  facts  or 
22         circumstances  from  which  infringing  activity  is  apparent;  or  (iii)  upon 
23         obtaining such knowledge or awareness, acts expeditiously to remove, or 
24         disable access to, the material; 
25                  (B) does not receive a financial benefit directly attributable to the 
26         infringing activity, in a case in which the service provider has the right 
27         and ability to control such activity; and 
28                  (C)  upon  notification  of  claimed  infringement  as  described  in 
29         paragraph (3), responds expeditiously to remove, or disable access to, the 
     25 

 1         material that is claimed to be infringing or to be the subject of infringing 
 2         activity. 

 3   17 U.S.C. § 512(c)(1). A service provider that meets all of these criteria 

 4   is shielded from copyright liability as long as it also “has adopted and 

 5   reasonably  implemented,  and  informs  subscribers  and  account 

 6   holders of the service provider’s system or network of, a policy that 

 7   provides  for  the  termination  in  appropriate  circumstances  of 

 8   subscribers and account holders of the service provider’s system or 

 9   network who are repeat infringers; and . . . accommodates and does 

10   not interfere with standard technical measures.” 17 U.S.C. § 512(i)(1). 

11   Since the DMCA safe harbors are affirmative defenses, a defendant 

12   generally  has  the  initial  burden  of  establishing  that  it  meets  the 

13   statutory  requirements.  See  Capitol  Records,  LLC  v.  Vimeo,  LLC,  826 

14   F.3d 78, 94 (2d Cir. 2016).  

15         Polyvore argues it has satisfied all of these requirements for the 

16   DMCA safe harbor of § 512(c) because the undisputed record shows 

17   that  at  the  time  of  the  conduct  alleged:  (1) Polyvore  was  an  ISP,  

18   (2) Polyvore  registered  an  agent  to  receive  take‐down  notices  and 

19   remove infringing content, (3) Polyvore had a repeat infringer policy, 

20   (4) the  infringing  images  were  initially  uploaded  by  users,  and 

21   (5) Polyvore had no actual or “red flag knowledge” that any of BWP’s 

22   images uploaded by users were copyrighted.  

23         In response, BWP argues that Polyvore is not eligible for any 

24   safe harbor under the DMCA because (1) by altering the metadata of 
     26 

 1   images  uploaded  to  its  site  it  interfered  with  “standard  technical 

 2   measures”  in  contravention  of  §  512(i),  and  (2)  the  copying  of  the 

 3   additional images was not infringement “at the direction of the user.” 

 4   Appellant’s Br. at 41. I agree with Polyvore that BWP has not raised 

 5   an  issue  of  material  fact  as  to  whether  preserving  metadata  is  a 

 6   “standard technical measure,” but other questions of material fact still 

 7   prevent  me  from  saying  that  Polyvore  has  shown  that  the  copying 

 8   here was done “at the direction of the user.”  

 9             A. Metadata as a standard technical measure 

10          Because the district court held that Polyvore’s conduct was not 

11   infringing,  it  did  not  address  whether  Polyvore’s  stripping  of 

12   metadata  interfered  impermissibly  with  “standard  technical 

13   measures”  such  that  Polyvore  was  not  eligible  for  the  DMCA  safe 

14   harbor.  17  U.S.C.  §  512(i).  Because  the  proper  interpretation  of  the 

15   statutory phrase “standard technical measures” is a question of law, 

16   I address it even though the district court did not. See Travelers Ins. Co. 

17   v. Pataki, 63 F.3d 89, 93 (2d Cir. 1995). 

18          The  DMCA  defines  “standard  technical  measures”  as 

19   “technical measures that are used by copyright owners to identify or 

20   protect  copyrighted  works.”  17  U.S.C.  §  512(i)(2).  To  qualify  as  a 

21   standard technical measure, a practice must (1) “have been developed 

22   pursuant  to  a  broad  consensus  of  copyright  owners  and  service 

23   providers  in  an  open,  fair,  voluntary,  multi‐industry  standards 
     27 

 1   process,”  (2)  be  “available  to  any  person  on  reasonable  and 

 2   nondiscriminatory terms,” and  (3)  “not  impose  substantial  costs  on 

 3   service  providers  or  substantial  burdens  on  their  systems  or 

 4   networks.”  17  U.S.C.  §  512(i)(2).  When  a  measure  meets  these 

 5   qualifications, “[r]efusing to accommodate or implement a ‘standard 

 6   technical measure’ exposes a service provider to liability.” Viacom, 676 

 7   F.3d at 41. In other words, section 512(i) encourages copyright owners 

 8   and  ISPs  to  work  together  to  establish  technical  means  by  which 

 9   service providers can cheaply and easily identify infringing material. 

10   See Ventura Content, Ltd. v. Motherless, Inc., 885 F.3d 597, 615 (9th Cir. 

11   2018) (“One can imagine a digital version of the old c in a circle (©) 

12   automatically triggering the uploading software to exclude material 

13   so  marked  by  the  copyright  owner.”).  At  issue  here  is  whether 

14   metadata such as that used in the images in this case has become a 

15   “standard technical measure.” 17 U.S.C. § 512(i) (emphasis added). 

16          The caselaw provides little guidance on how to know when a 

17   widely  followed  practice  has  evolved  into  a  “standard  technical 

18   measure.” See Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102, 1115 (9th 

19   Cir.  2007)  (remanding  to  the  district  court  to  determine  whether 

20   blocking  copyright  holders’  access  to  a  website  is  a  “standard 

21   technical measure,” and if so whether defendant interfered with that 

22   access); Gardner v. CafePress Inc., 2014 WL 794216, at *6 (S.D. Cal. Feb. 

23   26,  2014)  (finding  dispute  of  material  fact  as  to  whether  stripping 
     28 

 1   metadata  regarding  images’  copyright  information  is  a  “standard 

 2   technical measure”); Wolk v. Kodak Imaging Network, Inc., 840 F. Supp. 

 3   2d 724, 745 (S.D.N.Y. 2012) (holding that providing editing tools that 

 4   some users used to remove watermarks from images did not interfere 

 5   with  “standard  technical  measures”),  affʹd  sub  nom.  Wolk  v. 

 6   Photobucket.com, Inc., 569 F. Appʹx 51 (2d Cir. 2014); Obodai v. Demand 

 7   Media, Inc., 2012 WL 2189740, at *5 (S.D.N.Y. June 13, 2012) (holding 

 8   that  distributing  copyrighted  texts  and  entering  into  a  distribution 

 9   agreement was “not evidence of interference with standard technical 

10   measures under the DMCA”), affʹd sub nom. Obodai v. Cracked Entmʹt 

11   Inc., 522 F. Appʹx 41 (2d Cir. 2013). 

12             I  need  not  expound  upon  what  may  or  may  not  constitute  a 

13   “standard  technical  measure”  because  BWP  has  not  come  close  to 

14   establishing that there is a broad consensus among copyright owners 

15   and  service  providers  that  preserving  metadata  should  be  so 

16   considered.9  BWP’s  primary  “evidence”  is  a  single  document 

17   attached as an exhibit to its opposition to summary judgment entitled 

18   “Guidelines  for  Handling  Image  Metadata,”  authored  by  the 


           Although Polyvore has the burden of proving its affirmative defense 
           9

     of its entitlement to the safe harbor of § 512(c), see Columbia Pictures Indus., 
     Inc. v. Fung, 710 F.3d 1020, 1039 (9th Cir. 2013), BWP, as the party asserting 
     that metadata is a standard technical measure, has the burden of proving it. 
     See  Natʹl Commcʹns  Assʹn,  Inc. v. AT & T Corp., 238 F.3d 124, 131 (2d Cir. 
     2001) (“The general rule is that the party that asserts the affirmative of an 
     issue has the burden of proving the facts essential to its claim.”) (internal 
     quotation marks omitted). 
     29 

 1   Metadata Working Group, which is made up of representatives from 

 2   Adobe, Apple, Canon, Microsoft, Nokia, and Sony. Dkt. 85‐2 at 2. This 

 3   document is wholly deficient in establishing that preserving metadata 

 4   is  “standard.”  First,  representatives  from  these  six  software  and 

 5   hardware  companies  do  not  constitute  a  “broad  consensus”  of 

 6   “copyright  owners  and  service  providers.”  17  U.S.C.  §  512(i)(2)(A) 

 7   (emphasis  added);  see  also  17  U.S.C.  §  512(k).10  Even  assuming  that 

 8   these companies are all “service providers” within the meaning of the 

 9   statute,  there  is  no  demonstrated  consensus  of  copyright  owners. 

10   Moreover,  the  language  in  the  document  itself  hardly  permits  the 

11   inference  that  preserving  metadata  is  an  industry  “standard.” 

12   Instead, the document does no more than indicate that, at the time of 



            Additionally,  at  least  some  of  these  companies,  on  BWP’s  telling, 
           10

     appear not to meet the statutory definition of a “service provider.” 17 U.S.C. 
     §  512(k)(1)  (“[T]he  term  ‘service  provider’  means  an  entity  offering  the 
     transmission,  routing,  or  providing  of  connections  for  digital  online 
     communications, between or among points specified by a user, of material 
     of the userʹs choosing, without modification to the content of the material 
     as  sent  or  received.”).  According  to  BWP,  Canon  develops  printers, 
     projectors, and lenses; Adobe makes multimedia software and products for 
     creating  webpages;  Apple  produces  consumer  technology  and  software; 
     Nokia manufactures cellular phone technology; Microsoft makes software 
     and  consumer  electronics;  and  Sony  manufactures  electronics  and  is 
     involved in music publishing and financial services. Even if some of these 
     companies do function as ISPs, BWP has not put forth evidence definitively 
     showing that all of these companies “offer[] the transmission, routing, or 
     providing  of  connections  for digital online  communications,”  17  U.S.C. § 
     512(k)(1),  sufficient  to  show  that  the  views  of  these  companies  alone 
     indicates a “consensus” of “service providers.” 17 U.S.C. § 512(i)(2)(A). 
     30 

 1   its authorship in 2010, preserving metadata was an aspirational goal. 

 2   See App’x at 211 (listing “goals” of working group as including the 

 3   “[p]reservation  and  seamless  interoperability  of  digital  image 

 4   metadata”). Furthermore, the document does not categorically reject 

 5   deleting  metadata;  in  fact,  it  sets  out  norms  for  when  and  how 

 6   metadata may be deleted. App’x at 271 (stating that deleting metadata 

 7   can be a “legitimate design choice”); App’x at 271 (“[Applications that 

 8   modify  metadata]  need  to  strive  to  preserve  information  while 

 9   ensuring  that  changes  leave  the  metadata  relevant  and  consistent” 

10   (emphasis added)). Most importantly, rather than claiming that there 

11   is  an  existing  norm  around  preserving  copyright  metadata,  the 

12   document  states  that  whether  to  place  “additional  safeguards  .  .  . 

13   around sensitive metadata such as copyright” is “the purview of the 

14   application,” not the working group. App’x at 271.11  

15              Alternatively, BWP argues that because courts interpreting 17 

16   U.S.C. §§ 1202–1204, which establish civil and criminal penalties for 


             BWP  also  points  to  evidence  that  the  International  Press 
           11

     Telecommunications Counsel, a consortium of news‐industry groups, has 
     established norms around photo metadata. See Sanders Decl. ¶ 49–56, ECF 
     85. These norms, however, refer to how metadata can be added to images, 
     and therefore hardly establish that there is a norm about whether metadata 
     can  be  removed.  See,  e.g.,  The  IPTC  Photo  Metadata  Standard,  THE 
     INTERNATIONAL           PRESS         TELECOMMUNICATIONS           COUNSEL,  
     https://iptc.org/standards/photo‐metadata/iptc‐standard/ (last visited April 
     16,  2019)  (“[The  IPTC  Photo  and  Metadata  Standard]  defines  metadata 
     properties that allow users to add precise and reliable data about images.” 
     (emphasis added)). 
     31 

 1   removing  “copyright  management  information,”  have  considered 

 2   metadata to be copyright management information, metadata should 

 3   be  considered  a  standard  technical  measure.  This  argument  is 

 4   unavailing. The section of the DMCA that specifies when a “technical 

 5   measure”  can  be  considered  “standard”  makes  no  reference  to 

 6   “copyright  management  information,”  §  1202,  or  to  judicial 

 7   interpretations of § 1202. See 17 U.S.C. § 512(i)(2). The fact that some 

 8   courts have construed § 1202’s prohibition on destroying “copyright 

 9   management information” to reach metadata is beside the point and, 

10   regardless, does not speak to the standardization question. “When a 

11   statute  includes  an  explicit  definition,  we  must  follow  that 

12   definition,” Stenberg v. Carhart, 530 U.S. 914, 942 (2000); see also Burgess 

13   v. United States, 553 U.S. 124, 129 (2008), and there is no indication in 

14   §  512(i)  that  Congress  intended  that  items  that  courts  find  to  be 

15   “copyright management information” for § 1202 purposes somehow 

16   count  as  “standard  technical  measures”  for  §  512(i)  purposes.  See 

17   Burgess, 553 U.S. 124, 130 (2008). 

18         More broadly, Congress did not leave it to the courts to simply 

19   pronounce out of thin air that a given technical measure has become 

20   a “standard” in the industry such that interfering with it prevents an 

21   ISP from claiming the protection of the § 512(c) safe harbors. It is plain 

22   from § 512(i) itself that such a pronouncement can only come from “a 

23   broad  consensus  of  copyright  owners  and  service  providers  in  an 
     32 

 1   open, fair, voluntary, multi‐industry standards process.” 17 U.S.C. § 

 2   512(i)(2)(A). I see nothing to show, to date, that such a consensus or 

 3   such a process has developed. For these reasons, BWP has failed to 

 4   proffer evidence upon which  a reasonable jury could conclude that 

 5   altering or destroying metadata disqualifies a service provider from 

 6   the safe harbor protections of § 512(c).  

 7             B. Storage “at the direction of a user” 

 8          “The  §  512(c)  safe  harbor  is  only  available  when  the 

 9   infringement occurs ‘by reason of the storage at the direction of a user 

10   of material that resides on a system or network controlled or operated 

11   by  or  for  the  service  provider.’”  Viacom,  676  F.3d  at  38  (emphasis 

12   added) (quoting 17 U.S.C. § 512(c)(1)).  

13          BWP  argues  in  passing  that  Polyvore  is  ineligible  for  the 

14   § 512(c) safe harbor protections because Polyvore, not its users, made 

15   the infringing additional copies, thereby disqualifying Polyvore from 

16   the safe harbor for copying done “at the direction of a user.” 17 U.S.C. 

17   §  512(c).  The  question  whether  the  storage  of  the  materials  by 

18   Polyvore  was  “at  the  direction  of  the  user”  turns  upon  whether 

19   additional  copies  that are  not specifically  requested  by  the user are 

20   still made at the direction of the user when that user’s request for a 

21   single copy triggers their automatic production.  

22          Making  copies  of  user‐uploaded  materials  solely  to  facilitate 

23   user  access  does  not  disqualify  an  ISP  from  availing  itself  of  the 
     33 

 1   § 512(c) safe harbor. For example, in Viacom, we held that YouTube 

 2   had met the requirements of the § 512(c) safe harbor even though it 

 3   had  converted  or  “transcoded”  videos  its  users  uploaded  into  a 

 4   standard display format. 676 F.3d at 38–39. That transcoding process 

 5   involved  automatically  “mak[ing]  one  or  more  exact  copies  of  the 

 6   video  in  its  original  file  format,”  as  well  as  one  or  more  copies  in 

 7   “Flash” format once a user uploaded a video. Id. at 28. These copies 

 8   allowed YouTube to make user‐uploaded videos accessible not just to 

 9   the user who uploaded the video, but to other users who requested to 

10   play the video. See id. at 28, 39. Relying on Ninth Circuit precedent, 

11   we  rejected  plaintiffs’  argument  that  the  transcoding  was  not  “by 

12   reason  of”  user  storage,  because  the  transcoding  merely  served  to 

13   “render  the  video  viewable  over  the  Internet  to  most  users”  and 

14   delivered copies of YouTube videos to the user “in response to [the] 

15   user[’s]  request.”  Viacom,  676  F.3d  at  39  (internal  quotation  marks 

16   omitted).  Thus,  even  though  YouTube  made  additional  copies, 

17   potentially unbeknownst to the user, it still qualified for the § 512(c) 

18   safe harbor. See id.; see also Ventura Content, 885 F.3d at 605–06 (“[T]he 

19   phrase by reason of the storage at the direction of a user covers more 

20   than  ‘mere  electronic  storage  lockers.  It  allows  service  providers  to 

21   perform  access‐facilitating  processes.”)  (internal  quotation  marks 

22   omitted); UMG Recordings, Inc. v. Shelter Capital Partner, LLC, 718 F.3d 

23   1006, 1012, 1016, 1019–20 (9th Cir. 2013) (holding that defendant’s use 
     34 

 1   of “access‐facilitating processes that automatically occur when a user 

 2   upload[ed] a video,” including making four copies of video in various 

 3   formats  so  that  they  could  be  viewed  on  multiple  devices,  did  not 

 4   disqualify it from “by reason of storage at the direction of the user” 

 5   safe harbor).   

 6              There  is  a  question  of  material  fact  as  to  whether  Polyvore’s 

 7   additional  copies  were  made  solely  to  facilitate  access  by  users. 

 8   Polyvore,  as  the  party  with  the  burden  to  prove  its  affirmative 

 9   defense, see  Columbia  Pictures,  710  F.3d  at  1039,  has  not  pointed  to 

10   evidence in the record that shows, assuming these copies were made, 

11   why  they  were  made  at  all.12  Without  facts  in  the  record  about  the 

12   purpose  and  function  of  these  additional  copies,  I  am  unable  to 

13   determine  whether  the  copies  here  were  made  to  “render”  user‐

14   uploaded content “viewable over the Internet to most users.” Viacom, 

15   676 F.3d at 39.  

16              On  the  current  incomplete  record,  Polyvore  appears  to 

17   resemble the defendants in Viacom and UMG in some ways, but not 

18   in  others.  For  example,  like  the  defendants  in  Viacom  and  UMG, 

19   Polyvore is alleged to have made, unbeknownst to its users, multiple 

20   copies  of  user‐uploaded  images.  See  Viacom,  676  F.3d  at  39;  UMG 


            At oral argument, Polyvore’s counsel said that the copies were made 
           12

     to make the images visible on a range of devices, a practice some amici tell 
     us  is  common.  See  Br.  of  Amici  Curiae  Electronic  Frontier  Foundation, 
     Center for Democracy and Technology, and Public Knowledge at 13–14.  
     35 

 1   Recordings,  Inc.,  718  F.3d  at  1019–20.  And  Polyvore,  like  the 

 2   defendants in those cases, is alleged to have slightly altered the user‐

 3   uploaded content when it resized the uploaded images. See Viacom, 

 4   676 F.3d at 28 (finding that defendant converted uploaded videos into 

 5   other  file  formats);  UMG,  718  F.3d  at  1012  (finding  that  defendant 

 6   broke  down  uploaded  videos  into  smaller  “chunks”).  Unlike  in 

 7   Viacom  and  UMG,  however,  the  copies  at  issue  here  were  allegedly 

 8   given separate URLs that could be viewed by anyone at any time. See 

 9   UMG,  718  F.3d  at  1019  (discussing  how  risk  of  infringement  is 

10   lessened when copies are inaccessible to public). Because Polyvore’s 

11   similarity  to  the  defendant  in  Viacom  centers  on  the  existence  and 

12   nature of the disputed additional URLs, however, I cannot decide as 

13   a matter of law whether Polyvore’s copying occurred “at the direction 

14   of [the] user.” 17 U.S.C. § 512(c)(1). Therefore, a remand to the district 

15   court to apply Viacom after further factfinding is required. In doing 

16   so,  the  district  court  may  want  to  consider,  among  other  things, 

17   whether under Viacom a defendant’s alteration, if any, of the original 

18   image matters or whether it is significant that user‐uploaded content 

19   is housed at separate, publicly accessible URLs.  

20   III.   Attorney’s Fees 

21          Polyvore’s sole argument in its cross‐appeal is that because of 

22   BWP’s history of aggressively filing cases that it fails to prosecute, the 

23   district  court  abused  its  discretion  by  declining  to  award  Polyvore 
     36 

 1   fees under 17 U.S.C. § 505. In reaching its decision, the district court 

 2   appropriately  considered  BWP’s  general  “diligen[ce],”  discovery 

 3   conduct, and the Copyright Act’s goals to conclude that, viewed in 

 4   the  totality  of  the  circumstances,  sanctions  were  not  warranted 

 5   because BWP had not acted in “bad faith” or engaged in “misconduct 

 6   before the court.” App’x at 533; see also Kirtsaeng v. John Wiley & Sons, 

 7   Inc., 136 S. Ct. 1979, 1985 (2016). Mindful that the district court was 

 8   “intimately familiar with the nuances of the case” and “in a far better 

 9   position”  to  assess  the  severity  of  BWP’s  actions  than  we  are,  In  re 

10   Bolar Pharm. Co., Sec. Litig., 966 F.2d 731, 732 (2d Cir. 1992), I cannot 

11   say that the district court, in concluding that BWP’s conduct did not 

12   merit  sanctions,  strayed  outside  the  range  of  permissible  decisions. 

13   See In re Bank of Am. Corp. Sec., Derivative, & Employee Ret. Income Sec. 

14   Act (ERISA) Litig., 772 F.3d 125, 134 (2d Cir. 2014). 

15          However,  notwithstanding  the  district  court’s  denial  of  legal 

16   fees,  I  cannot  let  pass  my  concern  over  BWP’s  record  of  aggressive 

17   litigation, which entails filing hundreds of lawsuits directed at ISPs 

18   without even attempting to substantiate its claims in discovery. See 

19   BWP Media USA Inc. v. Rich Kids Clothing Co., LLC, 103 F. Supp. 3d 

20   1242, 1247–48 (W.D. Wash. 2015) (awarding fees to “deter BWP from 

21   engaging in similar litigation tactics in the future” after BWP “failed 

22   to comply with its pretrial disclosure and discovery obligations” and 

23   “waited  until  the  deadline”  to  produce  evidence  supporting  its 
     37 

 1   claims). Here, the fact that BWP filed a lawsuit before simply asking 

 2   Polyvore to take its images down suggests that BWP has a business 

 3   model  that  involves  abusing  the  federal  courts.  See  id.  Despite  my 

 4   distaste for BWP’s tactics, I cannot affirm the district court’s dismissal 

 5   of BWP’s claims on summary judgment based on this record because 

 6   questions  of  material  fact  remain.  I  therefore  leave  it  to  the  district 

 7   court to direct further discovery necessary to complete the necessary 

 8   factfinding. To the extent the district court determines that this added 

 9   effort could have been avoided had BWP taken discovery, the district 

10   court  is  of  course  aware  of  its  discretionary  authority  to  impose 

11   appropriate sanctions.  
Jon O. Newman, Circuit Judge, concurring in the result. 

         The  ultimate  issue  on  this  appeal,  of  increasing  importance  in  the  age  of 

digital  transmissions,  concerns  the  circumstances  under  which  a  developer  or 

operator of a computer system or program, activated by its customers, can be liable 

for direct infringement of a copyright. Now that the District Court, pursuant to 

our  interim  remand,1  has  ruled  that  the  claims  of  secondary  liability  for 

infringement  in  this  case  have  been  abandoned,2  the  issue  of  liability  for  direct 



                                                                     
         1 On October 11, 2018, we remanded the case to the District Court to “advise whether the [C]ourt 
understood  that  it  had  discretion  . . .  to  determine  whether  the  plaintiff  had  abandoned  its  secondary 
infringement  claims,  and,  if  not,  whether  it  believed    that  it  was  required  to  reach  the  merits  of  those 
claims.”  BWP  Media  USA  Inc.  v.  Polyvore,  Inc.  No.  16‐2825  (2d  Cir.  Oct.  11,  2018)  (order  remanding  for 
clarification).  
         2 On December 13, 2018, the District Court responded to our remand by entering a Memorandum 

with three conclusions. See BWP Media USA Inc. v. Polyvore, Inc., No. 13‐cv‐7867 (S.D.N.Y December 13, 
2018) (Memorandum entered on remand (“Dist. Ct. Mem.”)). 
         First, the District Court stated, “This Court thus did not believe that it had discretion to determine 
that Plaintiffs had abandoned their secondary infringement claims, but rather believed that it was required 
to reach the merits of those claims.” Dist. Ct. Mem. at 2. The Court said it had reached that conclusion based 
on this Court’s decision in Vermont Teddy Bear Co. v. 1‐800 Beargram Co., 373 F.3d 241 (2d Cir. 2004), which 
had ruled that a failure to make any response to a motion for summary judgment did not relieve a district 
court of the obligation to make sure that summary judgment for the movant was warranted. See id. at 246. 
We  subsequently  pointed  out  in  Jackson  v.  Federal  Express,  766  F.3d  189  (2d  Cir.  2014),  however,    that 
“Vermont  Teddy  Bear  involved  a  pro  se  litigant,  and  we  are  less  demanding  of  such  litigants  generally, 
particularly where motions for summary judgment are concerned.” Id. at 195. Especially pertinent to the 
then‐pending appeal in this case, Jackson noted that “there is a relevant distinction to be drawn between 
fully unopposed and partially opposed motions for summary judgment in counseled cases,” id. at 196, and 
ruled that “in the case of a counseled party, a court may, when appropriate, infer from a partyʹs partial 
opposition [to a motion for summary judgment] that relevant claims or defenses that are not defended have 
been abandoned.” Id. at 198 (emphasis added). 
         Second, the District Court stated, “Having reviewed Jackson v. Federal Express in light of the Second 
Circuit’s  remand,  the  Court  concludes  that  its  language  counsels  in  favor  of  a  finding  of  abandonment 
here,”  Dist.  Ct.  Mem.  at  2,  and  set  forth  numerous  facts  and  circumstances  to  support  that  finding.  No 
member  of  the  panel  in  the  pending  appeal  believes  that  that  finding  of  abandonment  of  claims  of 
secondary infringement is clearly erroneous. 

                                                                        1 
          
infringement, and only that issue, is before us. For that reason I express no views 

on the possibility that defendant Polyvore, Inc. might have been found secondarily 

liable for infringement.  

         However,  as  Judge  Walker’s  opinion  points  out,  before  the  direct 

infringement claim can properly be resolved, a remand is needed for District Court 

factfinding on two issues: first, whether, from the fact that Polyvore made multiple 

copies  of  85  images  for  which  plaintiff  BWP  Media  USA  Inc.  (“BWP”)  holds  a 

copyright,  it  is  inferable  that  Polyvore  also  made  multiple  copies  of  the  nine 

copyrighted images at issue in this case; second, whether additional copies of the 

copyrighted images were made solely to facilitate access by users so as to accord 

Polyvore the safe harbor protection of the Digital Millennium Copyright Act, 17 

U.S.C. § 512(c)(1). I agree that a remand for factfinding is warranted and therefore 

concur in the judgment, but I write separately because, although I agree with much 

of Judge Walker’s opinion, I disagree with some significant statements that Judge 

Walker  has  made  concerning  the  so‐called  volitional  conduct  requirement  for 

                                                                     
          Third  and  finally,  the  District  Court  concluded  “that  it  would  have  been  proper  to  infer  that 
Plaintiffs had abandoned their secondary infringement claims.” Dist. Ct. Mem at 3. This conclusion, read 
in conjunction with the District Court’s second conclusion, is fairly understood to mean that had the District 
Court  originally  applied  its  current  and  correct  understanding  of  Jackson,  it  would  then  have  made  the 
finding of abandonment that it has now made. 
          Thus,  the  abandonment  of  contributory  infringement  results  from  an  explicit  decision  of  the 
District  Court,  after  the issue  was  specifically  called  to its  attention.  This  is  not  a  case  where a  claim  of 
contributory infringement is alleged to have been abandoned because of some technical defect of pleading. 

                                                                        2 
          
liability for direct infringement. Without concluding, in advance of the findings on 

remand, whether volitional conduct by Polyvore has been shown, I set forth some 

views  on  the  volitional  conduct  requirement  and  on  certain  aspects  of  Judge 

Walker’s opinion for such value as they might have for courts considering similar 

issues  in  the  future  and  perhaps  for  the  parties  in  this  case  considering  the 

possibility of settlement. 

I. Evolution of the volition requirement 

      Because the District Court rejected BWP’s claim of direct infringement on 

the  ground  that  Polyvore  had  not  acted  with  the  “volition”  required  for  direct 

copyright infringement liability, see BWP Media USA Inc v. Polyvore, Inc., No. 13‐

CV‐7867(RA),  2016  WL  3926450,  at  *1,  *6  (S.D.N.Y.  July  15,  2016),  I  begin  my 

analysis with an exploration of that concept, which recurs frequently in copyright 

jurisprudence, see, e.g., Cartoon Network LP v. CSC Holdings, Inc., 536 F.3d 121, 130‐

32 (2d Cir. 2008), but is rarely explained. 

      The  first  articulation  of  a  volitional  conduct  as  a  requirement  for  direct 

infringement  of  copyright  occurred  in  Religious  Technology  Center  v.  Netcom  On‐

Line Communication Services, Inc., 907 F. Supp. 1361 (N.D. Cal. 1995) (usually cited 

as  “Netcom”).  At  that  time,  no  provision  of  the  Copyright  Act  immunized  an 



                                                3 
       
alleged  infringer  for  violating  any  of  the  proprietor’s  rights  by  means  of  a 

defendant’s automatic processes activated by an individual. Nevertheless, Judge 

Whyte stated, “Although copyright is a strict liability statute, there should still be 

some element of volition or causation which is lacking where a defendant’s system 

is merely used to create a copy by a third party.” Id. at 1370. 

         Preliminarily,  I  note  that  it  is  unlikely  that  Judge  Whyte  used  the  word 

“element” to mean a legally required element of an infringement claim. Numerous 

cases have long established that an infringement claim has only two elements – 

“(1) ownership of a valid copyright, and (2) copying of constituent elements of the 

work that are original.” Feist Publications, Inc. v. Rural Television Service Co., 499 U.S. 

340, 361 (1991). Thus, when an opinion of our Court later said that volition was 

“an  important  element  of  direct  liability,”  see  Cartoon  Network,3  536  F.3d  at  131 

(emphasis added), it likely was not using the word in the sense of a third legal 

component of a cause of action (as Judge Walker today confirms), but rather more 

colloquially as a fact needed to be established whenever the identity of a person 

liable  for  direct  infringement  was  in  dispute.  Why  volition  must  sometimes  be 


                                                                     
         3 I do not know why this case is sometimes cited as “Cablevision,” the name of the defendant, instead 
of  “Cartoon  Network,”  the  name  of  the  plaintiff.  See,  e.g.,  Judge  Walker’s  opinion  in  this  case;  Fox  News 
Network, LLC, v. TVEyes, Inc., 883 F.3d 169, 181 (2d Cir. 2018). But see, e.g., EMI Christian Music Group, Inc. v. 
MP3tunes, 840 F.3d 69, 96 (2d Cir. 2016) (citing Cartoon Network as “Cartoon Network”). 

                                                                        4 
          
shown  emerges  from  consideration  of  Judge  Whyte’s  phrase  “volition  or 

causation.” 

        An initial issue posed by Netcom’s “volition or causation” phrase is whether 

the words “volition” and “causation” are synonyms or alternatives. Long before 

Netcom,  there  was  no  doubt  that  when  the  identity  of  a  person  liable  for  direct 

infringement  was  disputed,  it  was  necessary  to  prove  who  caused  the 

infringement.  Infringement  is  a  tort,  as  this  Court  long  ago  recognized,  see 

American Code Co. v. Bensigner, 282 F. 829, 834 (2d Cir. 1923); Ted Browne Music Co. 

v. Fowler, 290 F. 751, 754 (2d Cir. 1923), and no person may be held liable for any 

tort  unless  that  person  (alone  or  with  others)  has  caused  the  injury  for  which  a 

claim is made. “Volition” in Judge Whyte’s phrase is best understood to mean a 

concept  essentially  reflecting  tort  law  causation.  See  4  NIMMER  ON  COPYRIGHT 

(hereafter  “NIMMER”)  § 13.08[C][1],  at  13‐290.6  (“Netcom  simply  stands  for  the 

unremarkable  proposition  that  proximate  causation  historically  underlines 

copyright  infringement  liability  no  less  than  other  torts.”)  (internal  footnote 

omitted).4 Moreover, there is no reason to give “volition” a meaning separate from 

                                                                    
        4
           Having viewed the volition requirement of Netcom as a requirement of proximate causation, the 
NIMMER treatise later makes the somewhat surprising suggestion that it is preferable to treat volition as an 
“affirmative defense” that “a defendant who wishes to avoid liability must specially inject  . . . into the 
case.” Id. at 13‐290.9 (discussing Cartoon Network, 536 F.3d at 131). Perhaps all the treatise means is that in 
most infringement cases there is no dispute as to the identity of the actor who might be liable, but where 

                                                                       5 
         
“causation.”  Although  many  decisions  and  some  commentators  have  written 

extensively  about  what  they  call  “volition,”  they  are  essentially  explaining  a 

requirement of “causation,” and it would be helpful to name the concept for what 

it  is.  And,  as  the  NIMMER  treatise  makes  clear,  “causation,”  in  the  context  of 

copyright  infringement,  is  tort  law  “proximate  cause,”  rather  than  “but  for” 

causation.  See  id.;  Robert  C.  Denicola,  Volition  and  Copyright  Infringement,  37 

Cardozo  L.  Rev.  1259,  1268  (2016).  However,  in  this  context.  “[u]nlike  ‘legal’  or 

‘proximate’ cause, ‘causation’ is not invoked in Netcom to evaluate the connection 

between the tort and the plaintiff’s harm, but instead to analyze the connection 

between the defendant’s actions and the commission of the tort. Judge Whyte was 

concerned  with  whether  the  defendants  ‘caused’  the  infringement,  not  whether 

the infringement ‘caused’ the plaintiff’s injury.” Id. at 1269.5 

         Volition,  that  is,  causation,  is widely accepted as a  requirement  for direct 

infringement  liability.  “[E]very  circuit  to  address  this  issue  has  adopted  some 

version  of  Netcom’s  reasoning  and  the  volitional‐conduct  requirement.”  BWP 



                                                                     
that issue is in dispute, as is happening more frequently in the digital age, it must receive attention. But, as 
with  the  identity  of  a  person  who  proximately  caused  any  tort,  the  plaintiff  must  prove  who  is  the 
tortfeasor. 
          5  See,  e.g.,  Wolk  v.  Kodak  Imaging  Network,  Inc.,  840  F.  Supp.  2d  724,  742  (S.D.N.Y.  2012)  (“Direct 

liability requires ‘volitional conduct’ that ‘causes’ the infringement.”), aff’d sub nom. Wolk v. Photobucket.com, 
569 F. App’x 51 (2d Cir. 2014). 

                                                                        6 
          
Media USA, Inc. v. T&S Software Associates, Inc., 852 F.3d 436, 440 (5th Cir. 2017). 

“To  prove  direct  infringement,  a  plaintiff  must  show  that  . . .  [a  defendant] 

engaged in volitional conduct.” Leonard v. Stemtech International Inc., 834 F.3d 376, 

386‐87  (3d  Cir.  2016)  (internal  citations  omitted).  Many  courts,  including  the 

Second Circuit, have clearly understood volition to mean causation. “Netcom and 

its progeny direct our attention to the volitional conduct that causes the copy to be 

made.” Cartoon Network, 536 F.3d at 131 (emphasis added).6 “[D]irect infringement 

requires the plaintiff to show causation (also referred to as ‘volitional conduct’) by 

the defendant.” Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 666 (9th Cir. 2017) 

(emphasis added) (internal citation omitted).7 When the Fourth Circuit endorsed 

Netcom in a case raising the issue whether ownership of a machine used by others 

to make illegal copies sufficed to establish direct infringement, it said, “There must 

be actual infringing conduct with a nexus sufficiently close and causal to the illegal 


                                                                     
         6   In  light  of  this  assertion,  no  in  banc  rehearing  is  needed  to  establish  that  the  Second  Circuit 
considers the requirement of volitional conduct to concern causation.  
          7 Elaborating the point, The Ninth Circuit explicitly disagreed with the suggestion (expressed in 

Judge Walker’s opinion) that the meaning of “volition” in the copyright context should be drawn from a 
dictionary definition: 
                     “We  wish  to  emphasize  that  the  word  ‘volition’  in  this  context  does  not  really 
          mean an ‘act of willing or choosing’ or an ‘act of deciding,’ which is how the dictionary 
          defines  the  term.  Volition,  Webster’s  Third  New  International  Dictionary  (1986).  Rather,  as 
          used  by  the  court  in  Netcom,  it  ‘simply  stands  for  the  unremarkable  proposition  that 
          proximate causation historically underlines copyright infringement liability no less than 
          other torts.’ 4 NIMMER § 13.08[C][1].” 
 Perfect 10, 847 F.3d at 666 (citations abbreviated). 

                                                                        7 
          
copying that one could conclude that the machine owner himself trespassed on 

the exclusive domain of the copyright owner.” CoStar Group, Inc. v. LoopNet, Inc., 

373 F.3d 544, 550 (4th Cir. 2004) (emphasis added).8 

         The Supreme Court’s first intimation of any thoughts concerning causation 

as  a  fact  relevant  to  an  infringement  claim  in  the  digital  age  was  Sony  Corp.  of 

America v. Universal City Studios, Inc., 464 U.S. 417 (1984).9 Although the Court’s 

opinion  does  not  use  the  word  “volition,”  it  considered  the  issue  whether  the 

manufacturer of a home video tape recorder (“VTR” (called “Betamax”)) capable 

of producing a copy of a copyrighted video program at the command of a user, 

was  liable  for  contributory  infringement.  Instead  of  inquiring  first  whether  the 

user of a VTR was liable for infringement by making a copy and, if so, whether the 

VTR manufacturer was liable as an additional direct infringer or as a contributory 

infringer, the Court began its analysis by considering the manufacturer’s possible 

liability. 




                                                                     
         8 Occasionally courts state volition as an alternative to causation, implying that they regard the 
terms as different concepts. See, e.g., Spanki Enterprises, Inc. v. Telwizja Polska, S.A., 883 F.3d 904, 912 (D.C. 
Cir. 2018) (“Several courts have . . .requir[ed] copyright plaintiffs to establish some element of volition on 
the part of an alleged infringer or some close causal nexus between the alleged infringer’s conduct and the 
violation of the plaintiff’s rights.”) (emphasis added). 
         9  For  a  thorough  and  enlightening  analysis  of  the  Sony  decision,  see  Peter  S.  Menell  &  David 

Nimmer, Unwinding Sony, 95 Cal. L. Rev. 941 (2007). 

                                                                        8 
          
       Looking to patent law, the Court enlisted the “staple article of commerce” 

doctrine, insulating from contributory infringement the seller of a “staple article 

or commodity of commerce suitable for substantial noninfringing use,” Sony, 464 U.S. 

at 440 (quoting 35 U.S.C. § 271(c)) (emphasis added). Applying that doctrine, the 

Court  then  considered  whether  VTRs  were  suitable  for  such  use  by  examining 

what users were doing with them. “Accordingly, the sale of copying equipment, 

like  the  sale  of  other  articles  of  commerce,  does  not  constitute  contributory 

infringement  if  the  product  is  widely  used  for  legitimate,  unobjectionable 

purposes. Indeed, it need merely be capable of substantial noninfringing uses.” Id. 

at 442. 

       This  was  not  an  entirely  satisfactory  standard  because  any  copying 

equipment  capable  of  copying  copyrighted  materials  is  also  capable  of  copying 

public  domain  materials.  But  the  holding  of  Sony  (more  important  than  the 

opinion’s  language,  as  is  true  of  all  decisions)  is  entirely  defensible.  There  was 

evidence  that  many  producers  of  copyrighted  video  programs  favored  time‐

shifting in order to expand their viewing audience. See id. at 424 (“Sony introduced 

considerable  evidence  describing  television  programs  that  could  be  copied 

without  objection  from  any  copyright  holder,  with  special  emphasis  on  sports, 



                                                  9 
        
religious, and educational programming.”). Thus, the Betamax device was not just 

capable  of  recording  public  domain  materials,  it  was  in  fact  being  used  to  a 

considerable  extent  to  make  copies  of  copyrighted  materials  to  which  many 

copyright proprietors had no objection. 

       The  next  significant  development  concerning  volition/causation  was  the 

emergence  of  the  bill  that,  in  a  modified  form,  became  the  Online  Copyright 

Infringement Liability Limitation Act in 1998, Pub. L. 105‐304, tit. II, § 202(a), 112 

Stat. 2860 (Oct. 28, 1998), codified at 17 U.S.C. § 512. This Act is Title II of the Digital 

Millennium  Copyright  Act  (“DMCA  Title  II”).  Although  the  House  Judiciary 

Report on that bill stated that it “codifies the result” of Netcom, see H. Rep. No. 105‐

551, pt. 1, at 11 (1998), DMCA Title II, as enacted, is a more elaborate and more 

carefully calibrated set of provisions that cannot be said to “codif[y]” the sweep of 

Netcom. See 3 NIMMER § 12B.06[B][2][b]. As the NIMMER treatise wisely counsels, 

Netcom “should be followed to the extent that Congress deliberately embodied it 

into the law, and not followed in the other instances for which Congress chose not 

to codify it.” Id. § 12B.06[B][2][c][i] (footnotes omitted). 

       Pertinent  to  the  law  of  this  Circuit,  the  next  development  concerning 

volition/causation was the decision of this Court in Cartoon Network. The holding 



                                                10 
        
was unexceptional. At issue was a proposed remote storage digital video recorder 

(“RS‐DVR”)  system,  permitting  TV  viewers  “to  record  cable  programming  on 

central hard drives housed and maintained by Cablevision at a ‘remote’ location” 

and “then receive playback of those programs through their home television sets, 

using only a remote control and a standard cable box equipped with the RS‐DVR 

software.” Cartoon Network, 536 F.3d at 124. We ruled that the system operator was 

no more liable for direct infringement than the manufacturer of a set‐top VTR. See 

id. at 131; see also Sony, 464 U.S. at 456 (manufacturer of set‐top VTR not liable for 

contributory infringement). 

       I agree with that holding because, for me, Cartoon Network, like Sony before 

it, is ultimately about time‐shifting, and it should not matter whether the viewer’s 

recorded copy resides in a Betamax VTR device on top of a TV set or in the remote 

server of the Cablevision company. Although the opinion in Cartoon Network never 

mentions  time‐shifting,  it  described  Cablevision’s  technology  as  “akin”  to 

“traditional  set‐top  digital  video  recorders,”  536  F.3d  at  123.  What  else  besides 

time‐shifting made the RS‐DVR system “akin” to an ordinary set‐top recorder? 

       However,  there  is  language  in  Cartoon  Network  that  I  question:  “In 

determining who actually ‘makes’ a copy, a significant difference exists between 



                                                11 
        
making a request to a human employee, who then volitionally operates the copying 

system  to  make  the  copy,  and  issuing  a  command  directly  to  a  system,  which 

automatically obeys commands and engages in no volitional conduct.” Id. at 131 

(emphasis added).  I agree there is a difference, but the stark alternatives posed by 

this sentence create the risk that it will be overread to mean that only a human 

being who operates a copying system, for example, in a copy shop,10 can satisfy 

the  volition/causation  requirement  and  render  the  copy  shop  liable  for 

infringement, and that the person or entity that designs and or operates a system 

that makes one or more copies when it “automatically obeys commands” cannot 

be liable for infringement.11 I am satisfied, however, that Cartoon Network did not 

intend to preclude infringement liability for all developers or operators of systems 

that  automatically  make  copies  upon  an  individual’s  command.  The  Cartoon 


                                                                    
        10   The holding of Cartoon Network was that a remote recording system was just as immune from 
liability as  the  manufacturer  of a set‐top  recording device,  see 536  F.3d  at 131,  and any  language in 
Cartoon Network comparing the remote recording system to a copy shop was dicta. 
          11 For examples of such overreading, see, e.g., Wolk, 840 F. Supp. at 742 (“There is no dispute that 

any  reproduction,  display  or  transmission  of  the  Plaintiffʹs  images  by  or  through  the  KODAK  Gallery 
website is an automated process with no human intervention by any employee of the Kodak Defendants.”) 
(emphasis added); Disney Enterprises, Inc, v, Hotfile Corp., 798 F. Supp.2d 1303, 1309 (S.D. Fla. 2011) (“Finally, 
the plaintiffs contend that they have alleged a volitional act because they have alleged that hotfile.com makes 
additional copies once the copyrighted material is uploaded to the server. This argument too fails, for courts 
have  repeatedly  held  that  the  automated  conduct  of  software,  unaided  by  human  intervention,  is  not 
‘volitional.’ ”) (emphasis added). 
          As one commentator has pointed out, “It is the concerted steps and their consequences, not the 
accident of whether those steps were executed by humans or automatons, that is the pivot of liability.” Paul 
Goldstein, 1 GOLDSTEIN ON COPYRIGHT § 7.0.2 (3d ed. Supp. 2013). 
           

                                                                       12 
         
Network  opinion  explicitly  identified  and  left  open  the  question  “whether  one’s 

contribution to the creation of an infringing copy may be so great that it warrants 

holding that party directly liable for the infringement, even though another party 

has actually made the copy.” Id. at 133. 

       The risk that our Court would insulate from liability many developers or 

operators  of  systems  that  automatically  caused  an  infringement  at  another 

person’s command came close to fruition in a challenge to a system that allowed 

subscribers, for a fee, to watch over‐the‐air TV programs. A District Court denied 

a  preliminary  injunction  against  the  operator  of  the  system  in  light  of  Cartoon 

Network.  See  Broadcasting  Cos.  v.  Aereo,  Inc.,  874  F.  Supp.  2d  373  (S.D.N.Y.  2012) 

(“Aereo I“). The risk increased when a divided panel of our Court affirmed Aereo I. 

See WNET, Thirteen v. Aereo, Inc. 712 F.3d 676 (2d Cir. 2013) (Aereo II”). 

       The risk lessened, however, when the Supreme Court reversed Aereo II. See 

American Broadcasting Cos. v. Aereo, Inc., 573 U.S. 431 (2014) (“Aereo III”). But the 

status  of  systems  that  automatically  caused  an  infringement  at  a  customer’s 

command remained uncertain because the Supreme Court’s majority opinion said 

nothing  about  volition  or  causation.  Instead,  Justice  Breyer  said  that  Aereo’s 

system was functionally the equivalent of a community access television system 



                                                  13 
        
(“CATV”) and noted that in the Copyright Act of 1976 Congress had “ma[d]e clear 

that    an  entity  that  acts  like  a  CATV  system  itself  performs  [the  copyrighted 

works],  even  if  when  doing  so,  it  simply  enhances  viewers’  ability  to  receive 

broadcast television signals,” id. at 442, and therefore infringes the performance 

right  of  the  owners  of  the  copyright  in  the  performed  material,  see  id  at  451.  In 

dissent, Justice Scalia started from the premise that “[a] defendant may be held 

directly liable only if it has engaged in volitional conduct that violates the Act,” id. 

at  453,  and  concluded  that  the  defendant’s  operation  of  the  CATV  system  “is  a 

volitional act,” id. at 456, “but, as in the case of the copy shop, [the defendant’s] 

“degree of involvement is not enough for direct liability.” Id. 

II. Volition as Causation 

       Once  volitional  conduct  is  understood  as  essentially  concerning 

causation,  the  issue  becomes  how  the  concept  of  causation  applies  in  the 

context  of  alleged  direct  infringement  of  copyright  arising  from  use  of  a 

defendant’s system or program that automatically makes copies of copyrighted 

images at a keystroke by a defendant’s customer. Consideration of that issue 

begins with general principles of causation in tort law. “For harm resulting to 

a third person from the tortious conduct of another, one is subject to liability if 



                                                  14 
        
he . . . knows that the other’s conduct constitutes a breach of duty and gives 

substantial  assistance  or  encouragement  to  the  other  so  to  conduct  himself.” 

RESTATEMENT (SECOND) OF TORTS § 876(b) (“Restatement”). “For harm resulting 

to a third person from the tortious conduct of another, one is subject to liability 

if  he  . . .  permits  the  other  to  act  . . .  with  his  instrumentalities,  knowing  or 

having reason to know that the other is acting or will act tortiously.” Id. § 877(c).  

    Pertinent to the possible infringement liability of the operator of a system 

that facilitates automatic copying, the legislative history of the 1976 Copyright 

Act recognized that “where the work was infringed by two or more tort feasors 

[sic], the bill would make them jointly and severally liable.”12 “There is no rule 

of copyright law that would preclude the imposition of direct liability on both 

parties [i.e., the system operator and the user].” Denicola, supra, 37 Cardozo L. 

Rev. at 1273.13 

    However, tort law principles of causation do not necessarily apply in the 

copyright  field  exactly  as  they  apply  with  respect  to  torts  generally  or  joint 



                                                                     
         12 S. Rep. No. 94‐473 at 162 (1975). 
         13  Denicola  cites  two  examples:  “Three  Boys  Music  Corp.  v.  Bolton,  212  F.3d  477  (9th  Cir.  2000) 
(holding a composer, a music publisher, and a record company liable for infringement of plaintiff’s musical 
work);  Fitzgerald  Publ’g  Co.  v.  Baylor  Publ’g  Co.,  807  F.2d  1110  (2d  Cir.  1986)  (holding  a  printer  and  a 
publisher liable  for infringement  of  a  literary  work).”  Denicola,  supra, 37  Cardozo  L. Rev.  at  1273  n.116  
(italics added). 

                                                                        15 
          
tortfeasor liability in particular. In addition to assuring protection for the rights 

of copyright owners in order to promote creativity, copyright law, especially in 

the  digital  age,  must  avoid  such  an  expansive  regime  of  protection  that 

developers of computer programs and system operators are unduly deterred 

from making socially useful contributions to widespread access to information. 

   The caselaw has not yet developed clear principles for determining when 

the  developer  or  operator  of  a  system,  activated  automatically  by  a  user,  is 

jointly liable with the user for direct infringement. The Fourth Circuit hinted at 

a generalized approach for making such a determination when it observed that 

the Copyright Act creates liability for “a person who causes in some meaningful 

way an infringement.” CoStar Group v. LoopNet, Inc., 373 F.3d 544, 549 (4th Cir. 

2004) (emphasis added). Though in dissent in Aereo III, Justice Scalia also hinted 

at  a  similar  generalized  approach  when  he  said  that  the  system  operator’s 

“degree of involvement is not enough for direct liability.” 573 U.S. at 456 (Scalia, 

J., dissenting) (emphasis added). In another attempt to approximate the line a 

system  operator  crosses  to  become  jointly  liable  with  a  user  for  direct 

infringement, a district court in this Circuit considered whether the operator 

shifted “’from [a] passive provider[] of a space in which infringing activities 



                                                16 
        
happened  to  occur  to  [an]  active  participant[]  in  the  process  of  copyright 

infringement,’”  Capitol  Records,  LLC  v.  ReDigi,  Inc.,  934  F.  Supp.  2d  640,  657 

(S.D.N.Y. 2013) (quoting Arista Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 

124,  148  (S.D.N.Y.  2009)  (alterations  in  original)  (quoting  Playboy  Enterprises, 

Inc. v. Hardenburch, Inc., 982 F. Supp. 503, 513 (N.D. Ohio 1997))), aff’d, 910 F.3d 

649 (2d Cir. 2018). 

III. Judge Walker’s Opinion 

       With these thoughts in mind, I now consider Judge Walker’s opinion in 

the  pending  appeal.  I  fully  agree  with  many  portions  of  that  opinion. 

Specifically, I agree that the requirement of volitional conduct must be shown 

when there is dispute as to which party or parties caused a direct infringement 

and that Aereo III did not abrogate the requirement of such conduct. I also agree 

that the copy shop example, which Judge Walkerʹs opinion mentions, illustrates 

one situation where volitional/causation conduct is not present, at least as long 

as  the  copy  shop  merely  permits  its  customers  themselves  to  use  copying 

machines on the shop’s premises. But care must be taken not to generalize from 

that example. That a copy shop is not liable for direct infringement when its 

customer makes a copy on a shop’s copying machine does not mean that all 



                                                 17 
        
developers and operators of programs and systems are equally immune from 

such  liability  just  because  the  customer  selects  the  item  to  be  copied  and 

accomplishes  the  copying  at  a  keystroke  without  any  intervention  by  an 

employee of the developer or operator. 

         I disagree with Judge Walker’s opinion when it appears to indicate that 

all  developers  or  operators  of  systems  that  make  copies,  at  a  customer’s 

keystroke command, of copyrighted materials selected by the customer should 

be  insulated  from direct  liability  for  infringement.  Selection  by  the  customer 

may well be relevant to determining whether system developers or operators 

share direct liability with a customer, but is not necessarily determinative.14 In 

any event, there is no need to make any definitive ruling on the significance of 

selection at this stage of the pending litigation. 

         I agree with Judge Walker when he says that “[a]n ISP acts volitionally when 

it creates a program designed to infringe copyrighted material,” but I reject the 

arguable  implication  of  this  language  that  an  ISP  acts  volitionally  only  when  it 

creates  a  program  designed  to  infringe  copyrighted  material.  Judge  Walker’s 



                                                                     
            Justice  Scalia’s  emphasis  on  selection  of  copyrighted  material  as  a  key  indicator  of  the  party 
         14

engaging in volitional conduct, as well as his entire analysis of volitional conduct, was expressed in dissent 
in Aereo III, see 573 U.S. at 454, and did not establish the position of the Supreme Court. 

                                                                        18 
          
opinion cites EMI Christian Music Group, Inc. v. MP3tunes, LLC, 844 F.3d 79 (2d Cir. 

2016),  but  MP3tunes  (as  it  is  generally  cited)  did  not  say  that  the  defendant’s 

program was designed to infringe copyrighted material.  It said that the jury could 

have  found  that  the  defendant’s  program  “was  designed  to  facilitate 

infringement,” id. at 94 (emphasis added), an easier standard for an infringement 

claimant to meet than “designed to infringe.”15 Furthermore, the principal issue in 

MP3tunes was whether an ISP “adopted and reasonably implemented” a policy to 

terminate “repeat infringers” so as to qualify for a safe harbor protection of the 

DMCA, 15 U.S.C. § 512(i)(1)(A), that shields it from liability for infringing acts of 

its customers. See MP3tunes, 844 F.3d at 88‐91. The panel deciding MP3tunes had 

no  occasion  to  decide  whether  the  defendant  was  liable  for  direct  infringement 

and did not purport to do so. Indeed, a requirement that a developer of a program 

or an operator of a system or would be liable for directly infringing copying only 

if its system or program was designed to copy copyrighted material would make 

no sense because any program or system capable of copying copyrighted material 




                                                                    
        15 The only other use of the word “designed” in MP3tunes is the following sentence: “MP3tunesʹs 
employees  testified  that  the  companyʹs  LockerSync  system  was  designed  to  retrieve  one  aspect  of  a 
copyrighted work (the album art) whenever a user uploaded another aspect of a copyrighted work (the 
song).” 844 F.3d at 96.That observation was not offered as a requirement for infringement. 

                                                                       19 
         
could  also  copy  material  in  the  public  domain.16  After  all,  Sony  exonerated  the 

Betamax  manufacturer  from  liability  only  after  determining  that  “a  significant 

number” of uses of the device were noninfringing, not all uses. Sony, 464 U.S. at 

442, 444. 

        I  do  not  entirely  agree  with  Judge  Walker  when  he  says,  again  citing 

MP3tunes, that “the volitional conduct requirement is not satisfied when an ISP 

simply displays  user‐uploaded  images.”17  This  statement  is  no  doubt  true  in 

some circumstances but not necessarily true in all circumstances. For example, 

in  Capitol  Record,  LLC  v.  ReDigi  Inc.,  910  F.3d  649  (2d  Cir.  2018),  where  the 

customer  of  a  developer  of  a  system  for  reselling  lawfully  purchased  digital 

music  files  “cause[d]”  a  file  of  purchased  music  to  be  transferred  to  the 

developer’s remote server, see id. at 653, we held that the receipt and storage of 

the file on the developer’s server involved the making of an infringing copy, in 

that case, a new phonorecord, see id. at 657, which rendered the developer liable 

for violating the reproduction rights of the holder of the copyright in the music. 

See id. at 659.  

                                                                    
        16 Perhaps “designed to copy” copyrighted material is intended to mean “designed for the purpose 
of copying” such material or even “designed for the principal purpose of copying” such material. 
        17 For support, Judge Walker again cites Cartoon Network, which, as discussed above, held only that 

a defendant maintaining a remote recording device, used for time‐shifting, was as insulated from liability 
as the manufacturer of a set‐top recording device. 

                                                                       20 
         
       Finally,  I  do  not  agree  with  Judge  Walker’s  conclusion  that  “Polyvore 

cannot be liable for direct copyright infringement for designing the Clipper[18] 

to  simply  retrieve  photos  picked  out  by  users  from  other  websites  (before 

Polyvore makes other copies).” In view of the remand for further factfinding, 

which our judgment orders, it is at least premature to rule at this point whether 

Polyvore can be liable for designing the Clipper, and such a ruling might be 

incorrect.  It  is  arguable  that  Polyvore  has  given  “substantial  assistance,” 

Restatement  §  876(b),  to  its  customers  to  make  copies  of  copyrighted 

photographs  and  has  permitted  its  customers  to  act  with  its 

“instrumentalities,” id. § 877(c) knowing that they “will act tortiously,” id. It is 

also possible that Polyvore could reasonably be found to know that its Clipper 

tool  would  be  used  to  search  for  photos  of  celebrities  appropriate  for 

embellishment  with  the  addition  of  such  items  as  clothing,  hair  styling,  and 

jewelry, and that a considerable number of such photos would be copyrighted. 

And,  unlike  the  owner  of  a  copy  shop,  Polyvore  maintains  a  continuing 

relationship  with  its  customers.  I  prefer  to  withhold  any  ruling  as  to  direct 

infringement until the District Court responds to our remand, and only then 



                                                                   
       18   The Clipper is a key component of Polyvore’s system. 

                                                                      21 
        
face the vexing issue of what factors should determine whether the developer 

of  a  program  or  the  operator  system  is  jointly  liable  with  its  customer  for 

causing direct copyright infringement and whether Polyvore’s system crosses 

the line. 

       With these reservations, I concur in the result. 




                                                22 
        
1 
 

Rosemary S. Pooler, Circuit Judge, concurring in the result. 

      I concur in the result but write separately to emphasize the context and 

consequences of this case. To this effect, the Electronic Frontier Foundation, as 

amicus curiae, urges that such a website design as Polyvore’s a) automatically 

generates copies of images in different sizes to allow users to view the images on 

various devices, and b) is “routine” and “very common [among] Internet 

technologies.” Amicus Br. at 13‐14, Dkt. No. 87.  

      Regardless whether the volitional conduct requirement is properly 

understood as a causation requirement, as Judge Newman urges and Judge 

Walker disputes, the question will boil down to whether Polyvore is sufficiently 

tied to the act of copying for direct infringement liability to attach. Accordingly, I 

have strong line‐drawing concerns with Judge Walker’s framing of volitional 

conduct: “an ISP does not act volitionally when it automatically makes a single 

copy in response to a user’s request,” but “ISPs that provide additional 

unrequested copies . . . in response to a user’s request for a single copy . . . may 

be liable.” There is no basis to conclude that “additional unrequested copies” are 

of any significance when a machine is simply a passive agent. For instance, in 

MP3tunes, the system was designed to seek out the copyrighted material—album 
2 
 

cover art which matched the user’s songs. EMI Christian Music Grp., Inc. v. 

MP3tunes, LLC, 844 F.3d 79, 96 (2d Cir. 2016). The user had not requested, much 

less supplied, any of the copyrighted material. See id. at 96‐97.  

      While I concur in the result of remanding to the district court for further 

factfinding, I cannot agree with conceptualizing volitional conduct in such a way 

that an ISP does not act volitionally when it automatically makes one, but not 

more than one, unrequested copy in response to a user’s request for a copy. I 

believe this volitional‐conduct analysis must enter the landscape of multiple 

devices, mindful of both our copy‐shop past and the realities of functional 

website design in our present.